     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 1 of 83 Page ID
                                     #:27622


     Christopher A. Sproul (Cal. Bar No. 126398)
 1   Molly Coyne (Cal. Bar No. 312914)
     Heather Kryczka (Cal. Bar No. 314401)
 2   Environmental Advocates
     5135 Anza Street
 3   San Francisco, California 94121
     Telephone: (415) 533-3376
 4   Facsimile: (415) 358-5695
     Email: csproul@enviroadvocates.com
 5   Email: mcoyne@enviroadvocates.com
     Email: heather@enviroadvocates.com
 6
     Jason Weiner (Cal. Bar No. 259264)
 7   Geneva EB Thompson (Cal. Bar No. 315725)
     Wishtoyo Foundation and its Ventura Coastkeeper Program
 8   9452 Telephone Road #432
     Ventura, CA 93004
 9   Telephone: (805) 823-3301
     Facsimile: (805) 258-5107
10   Email: jweiner.venturacoastkeeper@wishtoyo.org
     Email: gthompson@wishtoyo.org
11
12   Attorneys for Plaintiffs
     WISHTOYO FOUNDATION and CENTER FOR BIOLOGICAL DIVERSITY
13   Additional Counsel Listed on Next Page
14
                            UNITED STATES DISTRICT COURT
15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
16    WISHTOYO FOUNDATION, CENTER                  Case No: 2:16-cv-03869-DOC-PLA
      FOR BIOLOGICAL DIVERSITY, and
17    VENTURA COASTKEEPER, a program
      of WISHTOYO FOUNDATION,                      DECLARATION OF
18                                                 CHRISTOPHER SPROUL IN
                        Plaintiffs,                SUPPORT OF PLAINTIFFS’
19                v.                               MOTION FOR ATTORNEYS’
                                                   FEES AND COSTS
20    UNITED WATER CONSERVATION
      DISTRICT,
21
                         Defendant.
22
23
24
25
26
27
28
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 2 of 83 Page ID
                                     #:27623


     Additional Counsel for Plaintiffs
 1
     John Buse (Cal. Bar No. 163156)
 2   Center for Biological Diversity
     1212 Broadway, Suite 800
 3   Oakland, CA 94612
     Phone: (510) 844-7125
 4   Fax: (510) 844-7150
     jbuse@biologicaldiversity.org
 5
     Patricia Linn (Cal. Bar No. 253015)
 6   Law Office of Patricia Linn
     115 Oakdale Avenue
 7   Mill Valley, CA 94941
     Telephone: (415) 388-2303
 8   Email: pweisselberg@wans.net
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 3 of 83 Page ID
                                     #:27624



 1         I, Christopher Sproul, hereby declare under penalty of law that the following facts
 2   are true and correct:
 3         1.     I am an attorney licensed to practice law in the State of California. I am the
 4   senior lawyer in Environmental Advocates, a public interest law firm, and counsel for
 5   Plaintiffs Wishtoyo Foundation and Center for Biological Diversity. I make this
 6   declaration based upon my personal knowledge, unless otherwise stated, and I am
 7   competent to testify to the matters set forth herein. I make this Declaration in support of
 8   Plaintiffs’ Motion for Attorneys’ Fees and Costs.
 9              I.       Christopher Sproul Biographical Information
10         2.     I earned my Juris Doctorate from the University of California, Berkeley
11   (Boalt Hall) in June 1986 and a Master of Arts degree in political science from the
12   University of California, Santa Barbara in August 1982.
13         3.     I have been a member of the California Bar since December 1986. I have
14   also been a member of the bar of the United States District Court for the Central District
15   of California since 1986 and I am a member of several other federal bars, including the
16   bars for the U.S. Court of Appeals for the Ninth Circuit, the U.S. District Court for the
17   Eastern District of California, the U.S. District Court for the Northern District of
18   California, and the U.S. District Court for the District of Hawaii.
19         4.     I have directed or co-directed Environmental Advocates for over 16 years. I
20   have exclusively represented tribal governments, non-profit environmental organizations
21   and individuals seeking to advance environmental protection through judicial litigation
22   and administrative advocacy under the major environmental laws, including the
23   Endangered Species Act (“ESA”), Clean Water Act (“CWA”), Clean Air Act (“CAA”),
24   Resource Conservation and Recovery Act (“RCRA”), National Environmental Policy Act
25   (“NEPA”), the Coastal Zone Management Act (“CZMA”), the California Environmental
26   Quality Act (“CEQA”) and other state and federal laws, including the Administrative
27   Procedure Act (“APA”), California Code of Civil Procedure sections 1094.5 and 1085,
28   the Freedom of Information Act (“FOIA”), and the California Public Records Act
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   1
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 4 of 83 Page ID
                                     #:27625



 1   (“PRA”).
 2         5.     During my time as a partner at Environmental Advocates, I have represented
 3   environmental organization clients in several ESA, CWA, RCRA, CAA, NEPA, CZMA,
 4   APA and/or APA citizen suits against various federal agencies, state agencies,
 5   businesses, and municipalities. I have also represented such clients in various suits
 6   brought under FOIA against federal agencies. I currently am lead counsel or co-lead
 7   counsel in several cases in active litigation and additional cases involving consent decree
 8   compliance monitoring. I have also provided advice to several environmental
 9   organization clients concerning the potential for several other citizen suit enforcement
10   actions for violations of various environmental laws. I have also presented public hearing
11   testimony and drafted written comments to government agencies concerning various
12   environmental regulatory decisions.
13         6.     The cases I have brought and continue to bring on behalf of my clients are
14   typically “impact litigation,” i.e., cases designed to have significant effect on
15   environmental law and policy and significantly advance environmental protection.
16   Numerous of these actions have resulted in court orders or judicial consent decrees
17   imposing far-reaching injunctive relief for environmental remediation and/or remedies
18   addressing agency responsibilities under the environmental laws. Cases where I have
19   served as lead counsel or as co-lead counsel have had a significant impact on
20   environmental law, as they have resulted in over 60 decisions published in the Federal
21   Reporter, Federal Supplement, LEXIS, and/or Westlaw. That many of these cases have
22   established important precedent in environmental law or under FOIA is further reflected
23   in the numerous subsequent citations by other decisions to the cases where I served as
24   counsel. A bibliography of these cases is set forth as Exhibit 7 to this declaration. Many
25   of these cases have involved issues or concerns of widespread public interest and that
26   have accordingly attracted extensive media coverage in newspapers, radio, television,
27   and/or environmental periodicals or blogs and social media commentary. I have also
28   brought actions against federal agencies under the APA and writ of mandate actions
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   2
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 5 of 83 Page ID
                                     #:27626



 1   against state agencies challenging agency actions or inaction.
 2         7.     Prior to joining Environmental Advocates, I served as an Assistant Regional
 3   Counsel for the United States Environmental Protection Agency (“EPA”) from 1987 until
 4   2002. During my 15-year tenure at EPA, my primary concentration was representing
 5   EPA in judicial and administrative enforcement actions brought under the environmental
 6   statutes administered by EPA. The majority of these actions were brought under the
 7   CWA, but I also worked on EPA enforcement actions brought under RCRA, the CAA,
 8   the Safe Drinking Water Act, and the Marine Protection Research and Sanctuaries Act
 9   (MPRSA). I also worked on several permitting matters, including litigation challenges to
10   EPA CWA NPDES permit decisions; assisted in EPA reviews of state environmental
11   programs; counseled EPA staff in responding to FOIA responses; participated in work
12   groups tasked with drafting EPA regulations and proposed amendments to the CWA; and
13   provided client counseling to numerous EPA regulatory officials concerning compliance
14   with the CWA, the ESA, the CZMA, the MPRSA, and the APA.
15         8.     From 1997 to 1998, through an intergovernmental personnel agreement
16   between EPA and the State of Hawaii, I worked for the Hawaii Attorney General as a
17   staff attorney. In this role, I represented the Hawaii Department of Health in several water
18   pollution enforcement actions under the Hawaii equivalent of the federal CWA, provided
19   advice to the Department of Health concerning many regulatory matters, and provided
20   advice to the Hawaii State Legislature concerning environmental legislation related to
21   water pollution.
22         9.     From 2004 to 2010, I was an Adjunct Professor at Golden Gate University
23   School of Law in San Francisco where I taught a course on environmental litigation.
24         10.    I also served as a law clerk to U.S. District Court Judge William J. Rea, in
25   the U.S. District Court for the Central District of California in 1986 and 1987.
26         11.    Over the course of my years practicing law, I have filed several motions for
27   attorneys’ fees and costs as well as mediation briefs in fee negotiation matters.
28
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                  3
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 6 of 83 Page ID
                                     #:27627



 1   II.   Explanation of Tasks Performed, Hours and Lodestar Incurred in this Case
 2         12.    United heavily contested Plaintiffs’ claims, thus necessitating extensive
 3   litigation efforts by me and my co-counsel. In this section, I highlight the major litigation
 4   tasks performed by Plaintiffs’ counsel, including drafting the pleadings, gathering and
 5   analyzing the substantial factual record, litigating the major pretrial motions, attempting
 6   to minimize litigation and pursue settlement, preparing for and conducting Plaintiffs’ case
 7   at trial, working on post-trial pleadings including amendments to the judgment, and this
 8   motion for attorneys fees and costs. In this section, I also provide a summary of each
 9   attorney’s specific contributions to the case.
10         A.     Attorneys’ Work on Case and Lodestar
11         13.    This case has been extraordinarily complex, involving numerous issues of
12   fact and law and a multitude of motions and other filings. This is reflected, inter alia, in
13   the 252 docket entries as of January, 2019, four pretrial court appearances for various
14   case management conferences and motions hearings 1, 11 days of trial, and the October 1,
15   2018 post-trial hearing and subsequent appointment of a special master.
16         14.    To successfully litigate this case, Plaintiffs’ counsel have through December
17   21, 2018 devoted 7,048 hours to litigating this matter. As discussed further below,
18   Plaintiffs’ counsel have reduced their billable hours to reflect billing judgment and are
19   only seeking to recover from for 5,239.73 billable hours, for a total lodestar of
20   $3,131,597.40. The attached Exhibit 1 summarizes the claimed attorney lodestars for
21   work performed by Plaintiffs’ counsel and paralegals in this case up through December
22   21, 2018 (additional attorney work required to complete briefing on this Motion for
23   Attorneys Fees, including Plaintiffs' reply briefing, will be documented in subsequent
24   declarations submitted on reply). My own time records are attached to this declaration as
25
     1
      This included appearances for the following: (i), October 31, 2016 Scheduling
26   Conference before Judge King, (ii), February 15, 2017 Status Conference before Judge
27   Carter, (iii), October 16, 2017 Status Conference before Judge Carter, and (iv),
     November 29 and 30, 2017 hearing on Plaintiffs' Motion for Summary Judgment and
28   Motion for Preliminary Injunction.
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                      4
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 7 of 83 Page ID
                                     #:27628



 1   Exhibit 2. Each individual attorney’s records are exhibits to their individual declarations.
 2   In addition, I have attached a compilation of all of the attorney and paralegal time records
 3   as Exhibit 3.
 4         15.       As also noted in Exhibit 1, some attorneys spent time performing tasks that
 5   would be reasonably charged at a paralegal rate. In addition, Plaintiffs had paralegals
 6   Dawn Edberg and Amy Mar perform certain paralegal tasks. In my experience, it is
 7   customary in the California jurisdictions in which I have practiced to track paralegal task
 8   time separately from attorney time and bill this time at a lower rate. This is the approach I
 9   have applied in several fee petitions I have personally brought in the Northern District
10   and Eastern District of California (with subsequent court awards approving this
11   approach), the approach applied by my co-counsel in other cases with which I am
12   familiar and an approach well supported by case law including numerous decisions in the
13   Central District of California. 2 Therefore, I and my co-counsel have applied a different
14   billing rate to this paralegal time. The result is two sets of hours: “attorney time,” which
15   includes only those hours for which the attorneys were performing legal services
16   appropriate for an attorney, and “paralegal time,” which includes those hours for which
17   the attorneys were performing paralegal tasks. As depicted in Exhibit 1, I and my co-
18   counsel have multiplied the total “attorney time” by the attorney’s hourly rate and the
19   total “paralegal rate” by the reduced rate for paralegals to arrive at the total lodestar for
20   each attorney. These lodestars are based on the prevailing market rates for attorneys and
21   paralegals in the Central District of California described in Sections V and VI below.
22
23   2
      See, e.g., Hirsch v. Compton Unified Sch. Dist., No. CV 12-01269, 2013 U.S. Dist.
24   LEXIS 64556, 2013 WL 1898553, at *3 (C.D. Cal. May 3, 2013), citing Missouri v.
25   Jenkins, 491 U.S. 274, 286-88 (1989); Perfect 10, Inc. v. Giganews, Inc., No. 11-07098,
     2015 U.S. Dist. LEXIS 54063, at **62-63 (C.D. Cal. Mar. 24, 2015); Intamin, Ltd. v.
26   Magnetar Technologies Corp., No. 04-0511, 2009 U.S. Dist. LEXIS 123604, 2009 WL
27   5215393, at *3 (C.D. Cal. Dec. 28, 2009); Pierce v. County of Orange, 905 F. Supp.2d
     1017, 1031 (C.D. Cal. 2012); Elder v. National Conference of Bar Examiners, 2011 U.S.
28   Dist LEXIS 102205, at *11.
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                    5
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 8 of 83 Page ID
                                     #:27629



 1         16.    Devoting the hours necessary to bring this case to a successful outcome has
 2   required Environmental Advocates to forgo other cases where compensation would have
 3   been more quickly recovered, considerably diminishing our short-term incomes. At the
 4   outset, Environmental Advocates took this case with some hesitation, recognizing that
 5   due to its factual and legal complexity and the likely resistance to settlement that the
 6   Plaintiffs could reasonably expect to encounter, that the case would require long hours
 7   over many years without compensation from the clients, who could only afford legal
 8   representation on a contingency basis. I was aware that this case would not likely settle
 9   based on my extensive experience in working on administrative advocacy and judicial
10   matters or academically studying and teaching matters involving the allocation of water
11   and the operation of dams and water diversions in California. I have never seen judicial
12   or administrative controversies involving the operation of California dams or water
13   diversions not require long years and long hours of legal work to resolve. So this case had
14   significant downsides making it less than desirable from a business prospective.
15         17.    In this section, I summarize the substantial work performed throughout this
16   case by Plaintiffs’ attorneys. I have divided the major litigation tasks into eight main
17   categories: (1) Pleadings; (2) Case Management/Non-Motion Filings; (3) Discovery and
18   Case Fact Investigation/Development, (4) Pretrial Motions; (5) Attempts to Minimize
19   Litigation and Pursue Settlement; (6) Trial Preparation and Trial; (7) Post-trial Pleadings
20   and Motions, and (8) Plaintiffs’ Motion for Attorneys Fees and Costs. In the following
21   Section III, I summarize the billing judgment cuts I have made to reduce the number of
22   hours for which Plaintiffs seek recovery.
23                       1.    Pleadings
24         18.    From mid-summer 2015 to June 2016, Plaintiffs’ counsel performed a
25   variety of pre-litigation case development and case initiation tasks. This included time
26   spent gathering and analyzing factual information on the potential claims and remedies in
27   the case, investigating issues regarding standing, conducting legal research and
28   developing the legal theories of the case, communicating with clients and co-counsel
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   6
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 9 of 83 Page ID
                                     #:27630



 1   regarding the potential to bring the case, drafting and serving the mandatory ESA citizen
 2   suit notice letter, preparing a notice of related case (Dkt. 3) (which resulted in the case
 3   initially being transferred from Judge Andre Birotte to Judge George King when the latter
 4   agreed with Plaintiffs that this case was related to a previous case that he heard), drafting
 5   the original complaint and summons and filing the complaint and proposed summons on
 6   June 2, 2016 (Dkts. 1, 6), and serving the summons and complaint.
 7                2. Case Management/ Non-Motion Filings
 8         19.    A few weeks after Plaintiffs filed the case, on June 27, 2016, Judge King
 9   issued an Order Re: Case Management (Dkt. 10). While this Order did not expressly
10   mandate a deadline for the parties to meet and confer concerning case management, in
11   accord with Federal Rule of Civil Procedure 26(f), Plaintiffs proactively wrote to United
12   on June 28, 2016 requesting that the parties promptly schedule a meeting pursuant to
13   Federal Rule of Civil Procedure 26(f) and Local Rule 26-1 to discuss, inter alia, whether
14   the case should be treated as a “Complex Case” within the meaning of the Local Rules,
15   the dispositive motion schedule, alternative dispute resolution procedures, the
16   preliminary estimate of the time required for trial, the likelihood of appearance of
17   additional parties, and the timing of expert witness disclosures.
18         20.    On August 30, 2016, Judge King issued an Order Setting Scheduling
19   Conference (Dkt. 16) which mandated that the parties file a joint “Report of Parties’
20   Planning Meeting” by October 17, 2016. Plaintiffs proceeded to confer with United
21   counsel to prepare this report.
22         21.    During the summer of 2016, Plaintiffs’ counsel wrote to United on several
23   occasions with proposals for document preservation and conducting and completing
24   discovery, and potential approaches to agree to certain findings of fact and conclusions of
25   law to narrow the issues. On September 1, 2016, Plaintiffs’ counsel held their Rule 26(f)
26   meeting with United counsel. Following up on the discussion between counsel at the
27   September 1, 2016 meeting and Judge King’s August 30, 2016 Order, Plaintiffs’ counsel
28   drafted and provided United with a proposed Report of Parties’ Planning Meeting which
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   7
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 10 of 83 Page ID
                                      #:27631



 1   addressed the basis for subject matter jurisdiction, the factual and legal bases for
 2   Plaintiffs’ claims, document preservation; a case schedule for initial disclosures, fact
 3   discovery cutoff, deadlines for motions to compel fact discovery, expert reports
 4   deadlines, dispositive motion cut off, pretrial conference date, and trial; a discovery plan,
 5   and a proposal for ADR. Plaintiffs’ and United’s counsel exchanged several revisions to
 6   this draft report before reaching agreement on their final Joint Rule 26(f) Report, which
 7   the parties filed on October 10, 2016 (Dkt. 20).
 8         22.    Plaintiffs subsequently prepared for and attended Judge King’s Scheduling
 9   Conference on October 31, 2016. (Dkt. 21).
10         23.    On January 9, 2017, this case was transferred from Judge King to Judge
11   Carter. (Dkt. 23). Plaintiffs’ counsel prepared for and attended a subsequent Status
12   Conference held before Judge Carter on February 15, 2017 (Dkt. 28) to address a revised
13   case schedule order. Plaintiffs’ counsel prepared for and attended a second Status
14   Conference before Judge Carter on October 16, 2017 to address amending the case
15   scheduling order (Dkt. 88).
16                3.     Discovery and Case Fact Investigation/Development
17         24.    To develop the evidence presented in their motions for summary judgment
18   and preliminary injunction and at trial and to meet their obligations under the Federal
19   Rules of Civil Procedure, Plaintiffs’ counsel both conducted and responded to extensive
20   discovery. This included both drafting and responding to extensive written discovery.
21   Plaintiffs exchanged and then supplemented initial disclosures that identified expected
22   witnesses and their expected testimonies and disclosed voluminous pertinent documents
23   as potential evidence. Plaintiffs further propounded on United three sets of requests for
24   production of documents that included 236 separate document production request
25   paragraphs, 1 set of requests for admission that included 180 separate admission
26   paragraphs, and 2 sets of interrogatories that included 50 separate interrogatories.
27   Plaintiffs further served 16 subpoenas on United consultants for documents.
28
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   8
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 11 of 83 Page ID
                                      #:27632



 1         25.    In addition to propounding their own discovery, Plaintiffs had to respond to
 2   United’s extensive written discovery: 2 sets of requests for production of documents that
 3   included 70 separate document production request paragraphs, 2 sets of requests for
 4   admission that included 134 separate admission paragraphs, and 4 sets of interrogatories
 5   that included 50 separate interrogatories. United also served a subpoena on another
 6   environmental organization, CalTrout for documents related to communications between
 7   CalTrout and the Plaintiffs. As discussed in the concurrently filed Declaration of Jason
 8   Weiner in Support of Plaintiffs’ Motion for Attorneys Fees and Costs (“Weiner
 9   Declaration”), responding to United’s request for production of documents required
10   counsel to review many boxes of documents and a great deal of electronic files for
11   responsive documents and for privilege. Plaintiffs’ counsel further spent many hours
12   drafting their privilege logs justifying withholding of documents they deemed privileged.
13   Plaintiffs’ counsel further spent time conferring with CalTrout concerning CalTrout’s
14   response to United’s subpoena to ensure CalTrout did not release privileged documents
15   and thus waive Plaintiffs’ privilege claims.
16         26.    United provided multiple rounds of document productions in response to
17   Plaintiffs’ requests for production of documents and lengthy privilege logs indicating
18   substantial document withholding. Plaintiffs repeatedly found United’s document
19   productions incomplete and its privilege logs to provide inadequate basis for withholding
20   documents. Plaintiffs expressed its objections to United in multiple letters, email
21   messages, and telephonic meet and confer discussions over many months. Resolving
22   Plaintiffs’ objections required Plaintiffs to draft a motion to compel United’s document
23   production to present to United as potentially the only path to resolving some of the
24   document production disputes. After Plaintiffs shared their plans to imminently file this
25   motion to compel, United and Plaintiffs were able to work out a stipulation for an
26   extension of the deadline for Plaintiffs’ motion to compel (Ex Parte Application to
27   Extend Time to File a Motion to Compel (Dkt. 59 September 12, 2017)—and then
28   resolve this discovery dispute during this extended period. Significant time was required
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                    9
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 12 of 83 Page ID
                                      #:27633



 1   of Plaintiffs to review and analyze the voluminous documents obtained from United in
 2   discovery and from National Marine Fishery Service (“NMFS”) via the Freedom of
 3   Information Act.
 4         27.    In addition to written discovery, Plaintiffs’ counsel devoted many hours to
 5   the extensive depositions in this case. Plaintiffs took 16 depositions of 12 witnesses,
 6   including the following percipient/lay witnesses: Michael Booth, Catherine McCalvin
 7   (three depositions as she was deposed three times, twice in her individual capacity and
 8   once as a Federal Rule of Civil Procedure 30(b)(6) witness), Anthony Emmert, Craig
 9   Morton, Jonathan Mann, and Kozmo Bates, and 6 United expert witnesses: Dudley
10   Reiser, Steven Howard, Dana Postlewait, Edward Wallace, Murray McEachron (three
11   depositions as he was deposed three times), and John Hindley. Plaintiffs defended five
12   depositions taken by United, the depositions of the following percipient/lay witnesses:
13   Jason Weiner and John Buse; and three expert witnesses: Sharon Kramer, Chris
14   Hammersmark, and Mary Whitfield. Several disputes arose concerning the timing and
15   conduct of these depositions, which required multiple rounds of additional meet and
16   confer discussion between Plaintiffs’ and United’s counsel. Through this time intensive
17   discussion, Plaintiffs’ counsel were able to resolve these disputes without additional
18   motions.
19         28.    Examples of discovery disputes and Plaintiffs’ resolution of these conflicts
20   through hours of meet and confer consultation with United include the following:
21                (i) In an effort to minimize litigation costs, in July 2017, Plaintiffs’ counsel
22         served an additional set of interrogatories (propounded by Center for Biological
23         Diversity) on discrete factual questions that had not been resolved by United’s
24         written discovery responses and deposition testimony to date along with a proposal
25         to United that it answer these interrogatories in lieu of additional deposition
26         testimony from United personnel Mike Booth and Murray McEachron. United
27         initially objected that this set of interrogatories from Center for Biological
28         Diversity exceeded the number of allowed to the Plaintiffs. However, through a
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   10
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 13 of 83 Page ID
                                      #:27634



 1          series of meet and confer communications (which took Plaintiffs’ counsel
 2          considerable time), United ultimately agreed to answer the interrogatories and
 3          Plaintiffs in turn agreed not to take additional depositions of Mike Booth and
 4          Murray McEachron. This turned out to be much more efficient way of resolving
 5          these factual questions and one that avoided discovery dispute motions.
 6                    (ii)   In August 2017, Plaintiffs’ counsel objected to United’s disclosure
 7          that it intended to have Murray McEachron provide expert testimony, but had not
 8          disclosed: (a) the subject matter on which the witness is expected to present
 9          evidence under Federal Rule of Evidence 702, 703, or 705; and (b) a summary of
10          the facts and opinions to which the witness is expected to testify as required by
11          Federal Rule of Civil Procedure 26(a)(2). Through further meet and confer
12          discussion, Plaintiffs’ counsel secured United’s agreement to provide this missing
13          disclosure, obviating the need for a discovery dispute motion on this topic.
14                    (iii) Also in August 2017, Plaintiffs’ counsel expressed objections to
15          United’s approach to asserting objections during depositions in letters and email
16          messages, requested meet and confer over Plaintiffs’ objections, and were able to
17          reach an agreement on a revised approach in a face-to-face meeting that obviated
18          the need for a discovery motion to limit United’s objection approach.
19                           4.    Pre-Judgment Motions
20          29.       The Plaintiffs and United filed and pursued a combined total of 15 pre-
21   judgment motions, necessitating the expenditure of substantial amounts of Plaintiffs’
22   attorneys’ time. As described below, Plaintiffs generally prevailed on most of these
23   motions, which streamlined the issues for trial and/or contributed to Plaintiffs’ ultimate
24   trial success.
25          30.       Plaintiffs’ Motion to Strike United Affirmative Defenses: In February
26   through March 2017, Plaintiffs developed and pursued their Motion To Strike United’s
27   Affirmative Defenses (Dkt. 32, March 6, 2017). Plaintiffs only brought this motion after
28   initial attempts to persuade United to drop its affirmative defenses failed. Plaintiffs
     DECLARATION OF CHRISTOPHER SPROUL                              CASE NO. 16-cv-03869-DOC-PLA
                                                     11
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 14 of 83 Page ID
                                      #:27635



 1   brought this motion with the intention of minimizing the issues that could be litigated in
 2   this case, thus reducing discovery, streamlining summary judgment briefing, and
 3   reducing the number of issues for trial, thus shortening the trial. Pursuing this motion
 4   required analysis of United’s Answer, legal research to develop authority to counter
 5   United’s asserted affirmative defenses, drafting a detailed motion with separate legal
 6   analyses on several distinct affirmative defense theories, and time spent conferring with
 7   United over the motion. Conferring with United’s counsel after United was faced with
 8   this filed motion led Plaintiffs to successfully persuade United to stipulate to withdrawal
 9   of several of its affirmative defenses and to file an amended answer with a more definite
10   statement concerning other of its affirmative defenses. Stipulation to Withdraw Motion to
11   Strike United Affirmative Defenses (Dkt. 41, March 24, 2017); Order Granting
12   Stipulation to withdraw Motion to Strike United Affirmative Defenses (Dkt. 42, March
13   27, 2017).
14         31.    Plaintiffs’ Motion In Limine To Exclude Expert Testimony of Barbara
15   Wyse, Murray McEachron, Steven Bachman, Stuart Beck, Steve Howard, and Dudley
16   Reiser: In July through early September 2017, Plaintiffs developed and pursued
17   Plaintiffs’ Motion In Limine To Exclude Expert Testimony of Barbara Wyse, Murray
18   McEachron, Steven Bachman, Stuart Beck, Steve Howard, and Dudley Reiser (Dkt. 49,
19   Aug. 17, 2017). After trying and failing to persuade United to drop this proposed
20   testimony, Plaintiffs again brought this motion with the intention of minimizing the
21   issues that could be litigated in this case (specifically, to preclude United from generating
22   litigation concerning the irrelevant issue of economic hardship in conjunction with
23   Plaintiffs’ requested injunctive relief in this ESA case), thus reducing discovery (by
24   obviating the need to depose multiple United witnesses about United’s alleged economic
25   hardship), streamlining summary judgment briefing, and reducing the number of
26   witnesses and issues for trial, thus shortening the trial. Pursuing this motion required
27   analysis of five United expert reports and additional materials indicating expected
28   testimony from Murray McEachron, legal research to develop authority to support the
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  12
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 15 of 83 Page ID
                                      #:27636



 1   exclusion of this testimony, drafting a detailed opening brief with separate analyses
 2   addressing the expected/disclosed testimony of each of these United witnesses and why it
 3   should be excluded, development of a supporting declaration and accompanying exhibit,
 4   review and response to United’s detailed opposition in a reply brief, and time spent
 5   conferring with United in advance of filing the motion as required by Local Rule 7-3.
 6   Plaintiffs succeeded in their motion objective as the Court granted this motion (Dkt. 58
 7   Sept. 8, 2017).
 8         32.    Plaintiffs’ Motion For Summary Judgment: During the summer of 2017 and
 9   extending into September 2017, Plaintiffs developed and pursued their Motion for
10   Summary Judgment (Dkt. 63 Sept. 25, 2017). Plaintiffs brought this motion with the
11   intention of hopefully establishing United’s ESA liability or alternatively to establish
12   certain issues to be resolved as a matter of law, thus reducing the number of witnesses
13   and issues for trial, thus shortening the trial. Plaintiffs succeeded at the latter goals,
14   establishing their standing as a matter of law and thus obviating the need to call several
15   standing witnesses at trial. (Dkt. 128 Dec.1, 2017). Plaintiffs prevailed in securing a
16   ruling concerning the legal standard for establishing species take over United’s contrary
17   arguments concerning this standard. Plaintiffs further succeeded at the important
18   objective of establishing the admissibility and evidence of NMFS’s 2008 Biological
19   Opinion as well as receiving favorable court guidance on several other issues that aided
20   Plaintiffs in their trial preparation. Pursuing this motion required analysis of numerous
21   deposition transcripts and scores of documents to determine the exhibits to present, the
22   drafting of opening and rebuttal expert declarations from three Plaintiffs expert witnesses,
23   declarations from several Plaintiffs standing witnesses, preparation of numerous exhibits
24   and a declaration from Jason Weiner authenticating these exhibits, review of voluminous
25   opposition evidence including multiple rebuttal expert declarations from United, legal
26   research to develop authority to support Plaintiffs’ arguments and rebut United’s
27   opposition arguments concerning United’s ESA liability and concerning the admissibility
28   of United’s opposition evidence, drafting a lengthy statement of uncontroverted fact,
     DECLARATION OF CHRISTOPHER SPROUL                              CASE NO. 16-cv-03869-DOC-PLA
                                                    13
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 16 of 83 Page ID
                                      #:27637



 1   statement of genuine dispute of United’s asserted facts, evidentiary objections to United’s
 2   summary judgment evidence, conferring with United in advance of filing the motion as
 3   required by Local Rule 7-3, and attending the hearing on November 29 and 30, 2017 (see
 4   Dkt. 66-79, 91, 97, 98, 100-106, 122). Notably, Plaintiffs’ objections to United’s
 5   summary judgment opposition evidence was partially successful, as it prompted the Court
 6   in its summary judgment order to indicate that portions of United’s declarations from
 7   Michael Booth, William Carter, and Catherine McCalvin would be excluded from
 8   evidence as improperly disclosed expert testimony. Order Granting in Part Plaintiff’s
 9   Motion for Summary Judgment at 28-29 (Dkt. 128 December 1, 2017) (“Summary
10   Judgment Order”). In response to the Plaintiffs’ additional objections to inadequate
11   disclosure of testimony from United witnesses Murray McEachron and Catherine
12   McCalvin, the Court granted Plaintiffs the remedy of additional depositions of these two
13   witnesses. Id. at 29. These late depositions were helpful to Plaintiffs in preparing for
14   examination of these two witnesses at trial.
15         33.    Plaintiffs’ Motion for Preliminary Injunction re Remedying Defendant's
16   ESA Violation: During the summer of 2017 and extending into September 2017,
17   Plaintiffs developed and pursued their Motion for Preliminary Injunction re Remedying
18   Defendant's ESA Violation (Dkt. 61 Sept. 25, 2017). Plaintiffs brought this motion with
19   the intention of securing interim relief to benefit endangered species pending a final
20   determination of remedy post-trial. Pursuing this motion again required analysis of
21   numerous deposition transcripts and scores of documents to determine the exhibits to
22   present, the drafting of content in the summary judgment opening and rebuttal expert
23   declarations from three Plaintiffs expert witnesses that were pertinent to remedy issues,
24   review of voluminous opposition evidence including multiple rebuttal expert declarations
25   from United, legal research to develop authority to support Plaintiffs’ arguments and
26   rebut United’s opposition arguments concerning the appropriate standard for an
27   injunction under the ESA, conferring with United in advance of filing the motion as
28   required by Local Rule 7-3, and attending the hearing on November 29 and 30, 2017 (see
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                    14
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 17 of 83 Page ID
                                      #:27638



 1   Dkt. 64, 66-79, 92, 98, 101-106, 122). The Court denied the motion without prejudice
 2   (Dkt.129 Dec. 1, 2017). However, Plaintiffs utilized many of the arguments and evidence
 3   developed for this motion in their subsequent trial presentation--which did lead to
 4   successfully securing a significant portion of their injunctive relief sought.
 5         34.    United’s Ex Parte Application for Extension of Time To File Opposition to
 6   Plaintiff’s Motion for Summary Judgment and Continuing Hearing on Plaintiff’s Motion
 7   for Injunction: In October 2017, Plaintiffs’ counsel worked to respond to and oppose
 8   United’s Ex Parte Application for Extension of Time To File Opposition to Plaintiff’s
 9   Motion for Summary Judgment and Continuing Hearing on Plaintiff’s Motion for
10   Injunction (Dkt. 80 Oct. 3, 2017). This required Plaintiffs to draft an opposition brief as
11   well as a declaration from Plaintiffs’ counsel and eight accompanying exhibits (Dkt. 81
12   Oct. 4, 2017). Plaintiffs’ opposition was successful as the Court denied United’s Ex Parte
13   Application. Minute Order denying Ex Parte Application for Extension of Time To File
14   Opposition to Plaintiff’s Motion for Summary Judgment and Continuing Hearing on
15   Plaintiff’s Motion for Injunction (Dkt. 82 Oct. 4, 2017).
16         35.    Plaintiffs’ Second Motion In Limine To Exclude Testimony of Defendant’s
17   Experts Dudley Reiser, John Hindley, Bruce Orr, and Steven Bachman: During October
18   and November 2017, Plaintiffs developed and pursued their Second Motion In Limine To
19   Exclude Testimony of Defendant’s Experts Dudley Reiser, John Hindley, Bruce Orr, and
20   Steven Bachman (Dkt. 93 Nov. 2, 2017). Plaintiffs again brought this motion with the
21   intention of minimizing the issues that could be litigated in this case (specifically, to
22   preclude United from introducing redundant expert testimony), thus reducing the length
23   of trial testimony and shortening the trial. Pursuing this motion required analysis of four
24   United expert reports, analysis of four deposition transcripts, legal research to develop
25   authority to support the limitation of this testimony, drafting a detailed opening brief with
26   separate analyses addressing the expected/disclosed testimony of each of these United
27   witnesses and why it should be excluded, development of a supporting declaration and
28   accompanying exhibits, review and response to United’s detailed opposition in a reply
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   15
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 18 of 83 Page ID
                                      #:27639



 1   brief, and time spent conferring with United in advance of filing the motion as required
 2   by Local Rule 7-3. (Dkt. 96, 110). While the Court did not grant this motion (Dkt. 209),
 3   Plaintiffs believe that, as reflected in United’s statements of its intention in its opposition
 4   to the motion, the motion caused United to pair back some of its experts’ trial testimony
 5   to ensure that it was not redundant. The motion thus apparently had some beneficial
 6   effect on the trial in accord with Plaintiffs’ intention.
 7         36.    Plaintiffs’ Third Motion In Limine To Exclude United Evidence for Its Res
 8   Judicata and Laches Defenses, and Testimonies of Jason Weiner and John Buse: During
 9   October and November 2017, Plaintiffs developed and pursued their Third Motion In
10   Limine To Exclude United Evidence for Its Res Judicata and Laches Defenses, and
11   Testimonies of Jason Weiner and John Buse (Dkt. 94 Nov. 3, 2017). Plaintiffs again
12   brought this motion with the intention of minimizing the issues that could be litigated in
13   this case (specifically, to preclude United from consuming trial time litigating meritless
14   affirmative defenses of res judicata and laches), thus reducing the length of trial
15   testimony and shortening the trial. Pursuing this motion required analysis of transcripts of
16   United’s depositions of Jason Weiner and John Buse and numerous documents produced
17   in discovery, legal research to develop authority to support the exclusion of this
18   testimony on the grounds of the lack of merit of the affirmative defenses, drafting a
19   detailed opening brief with separate analyses concerning the lack of merit of the two
20   affirmative defenses, development of a supporting declaration and accompanying
21   exhibits, review and response to United’s detailed opposition in a reply brief, and time
22   spent conferring with United in advance of filing the motion as required by Local Rule 7-
23   3. (Dkt. 99, 112). While the Court did not grant this motion, United responded to the
24   motion by agreeing to drop its res judicata defense. United Water Conservation District’s
25   Opposition to Plaintiffs’ Motion in Limine to Exclude United’s Res Judicata and Laches
26   Defenses and Testimonies of Jason Weiner and John Buse at 1:23-24 (Dkt. 99); Minutes
27   (Dkt. 122). Accordingly, the motion did partially secure the intended result of eliminating
28   the res judicata issue from further consideration at trial. The research and analysis that
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                    16
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 19 of 83 Page ID
                                      #:27640



 1   Plaintiffs did in the motion further bore fruit when the Court ultimately agreed with
 2   Plaintiffs in its trial ruling that United’s laches defense lacked merit. Order Re: Motions
 3   In Limine [93] [94] [108] [109] [111] [113] [114] [117]; Order Denying Without
 4   Prejudice Conditional Motion For Joinder And Motion To Dismiss For Failure To Join
 5   [163] [164]; Order Denying As Moot Renewed Motion For Preliminary Injunction [201];
 6   And Findings Of Fact And Conclusions Of Law [176] Holding That Plaintiffs Are
 7   Entitled To Declaratory And Injunctive Relief On Their Claim For Take Of Southern
 8   California Steelhead, But Not On Their Claim For Take Of Southwestern Willow
 9   Flycatcher at 121-124 (¶¶ 256-264) (Dkt. 209 Sept. 23, 2018) (“Trial Order”).
10         37.    United’s Motion In Limine To Exclude Expert Testimony of Chris
11   Hammersmark: During November 2017, Plaintiffs were required to respond to United’s
12   Motion In Limine To Exclude Expert Testimony of Chris Hammersmark (Dkt. 108 Nov.
13   15, 2017). Responding to this motion required Plaintiffs to analyze and rebut United’s
14   legal contentions concerning the standard for excluding expert testimony and fact specific
15   assertions concerning the qualifications and methodology of Dr. Hammersmark, and to
16   draft a detailed opposition brief and an accompanying declaration and exhibit. (Dkt. 116
17   Nov. 22, 2017). Robust opposition from Plaintiffs was essential to ensure that Dr.
18   Hammersmark would be allowed to testify fully at trial, an important component of
19   Plaintiffs’ ultimately successful trial case in chief. Plaintiffs succeeded as the Court
20   allowed Dr. Hammersmark to testify at trial without restriction and denied the motion.
21   Trial Order at 11 (Dkt. 209).
22         38.    United’s Motion In Limine To Exclude Expert Testimony of Sharon
23   Kramer: During November 2017, Plaintiffs were required to respond to United’s Motion
24   In Limine To Exclude Expert Testimony of Sharon Kramer (Dkt. 109 Nov. 15, 2017).
25   Responding to this motion required Plaintiffs to analyze and rebut United’s legal
26   contentions concerning the standard for excluding expert testimony and fact specific
27   assertions concerning the qualifications and methodology of Dr. Kramer, and to draft a
28   detailed opposition brief. (Dkt. 115 Nov. 22, 2017). Robust opposition from Plaintiffs
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   17
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 20 of 83 Page ID
                                      #:27641



 1   was essential to ensure that Dr. Kramer would be allowed to testify fully at trial, an
 2   important component of Plaintiffs’ ultimately successful trial case in chief. Plaintiffs
 3   succeeded as the Court allowed Dr. Kramer to testify at trial without restriction and
 4   denied the motion. Trial Order at 11 (Dkt. 209).
 5         39.    United’s Motion In Limine To Exclude Expert Testimony of Mary
 6   Whitfield: During November 2017, Plaintiffs were required to respond to United’s
 7   Motion In Limine To Exclude Expert Testimony of Mary Whitfield (Dkt. 111 Nov. 20,
 8   2017). Responding to this motion required Plaintiffs to analyze and rebut United’s legal
 9   contentions concerning the standard for excluding expert testimony and fact specific
10   assertions concerning the qualifications and methodology of Ms. Whitfield, and to draft a
11   detailed opposition brief. (Dkt. 120 Nov. 27, 2017). Robust opposition from Plaintiffs
12   was essential to ensure that Ms. Whitfield would be allowed to testify fully at trial, the
13   key witness for Plaintiffs’ Southwestern Willow Flycatcher (“Flycatcher”) claim.
14   Plaintiffs succeeded as the Court allowed Ms. Whitfield to testify at trial without
15   restriction and denied the motion. Trial Order at 11 (Dkt. 209).
16         40.    United’s Motion In Limine To Exclude Testimony of Kozmo Bates and
17   Jonathan Mann: During November 2017, Plaintiffs were required to respond to United’s
18   Motion In Limine To Exclude Expert Testimony of Kozmo Bates and Jonathan Mann
19   (Dkt. 113 Nov. 21, 2017). Responding to this motion required Plaintiffs to analyze and
20   rebut United’s legal contentions concerning the standard for excluding testimony and fact
21   specific assertions concerning disclosures of their testimonies and to draft a detailed
22   opposition brief. (Dkt. 121 Nov. 22, 2017). Robust opposition from Plaintiffs was
23   essential to ensure that Mr. Bates would be allowed to testify at trial. His testimony was
24   helpful to the Plaintiffs’ case as the Court ended up citing it as one of the bases for some
25   of its findings. Plaintiffs succeeded as the Court allowed Mr. Bates to testify at trial on
26   his work as a Vern Freeman Dam Fish Passage Panel consultant to United. Trial Order at
27   11 (Dkt. 209).
28         41.    United’s Motion In Limine To Exclude 2008 Biological Opinion: During
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   18
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 21 of 83 Page ID
                                      #:27642



 1   November 2017, Plaintiffs were required to respond to United’s Motion In Limine To
 2   Exclude the 2008 Biological Opinion (Dkt. 114 Nov. 21, 2017). Responding to this
 3   motion required Plaintiffs to analyze and rebut United’s legal contentions concerning the
 4   standard for excluding documentary evidence and the records of a public agency and to
 5   draft a detailed opposition brief. (Dkt. 119 Nov. 27, 2017). Robust opposition from
 6   Plaintiffs was essential to ensure that the 2008 Biological Opinion would be deemed
 7   admissible evidence at trial. Plaintiffs succeeded as the Court allowed the 2008
 8   Biological Opinion into evidence at trial and denied the motion. Trial Order at 11 (Dkt.
 9   209). The 2008 Biological Opinion was very helpful to the Plaintiffs’ case as the Court
10   cited it as one of the bases for many of its Trial Order findings.
11         42.    Plaintiffs’ Fourth Motion In Limine To Exclude Michael Booth Testimony:
12   During November and December 2017, Plaintiffs developed and pursued their Fourth
13   Motion In Limine To Exclude Michael Booth Testimony (Dkt. 117 Nov. 23, 2017).
14   Plaintiffs again brought this motion with the intention of reducing the length of trial
15   testimony and shortening the trial by precluding United from offering undisclosed expert
16   testimony from Michael Booth. Pursuing this motion required analysis of United’s
17   witness disclosures and Michael Booth’s deposition transcript, legal research to develop
18   authority to support the limitation of this testimony, drafting a detailed opening brief with
19   separate analyses addressing the expected testimony of Dr. Booth and why it should be
20   limited, review of United’s detailed opposition to prepare for the court hearing on the
21   motion, and time spent conferring with United in advance of filing the motion as required
22   by Local Rule 7-3. (Dkt. 125, 126). The Court’s summary judgment order effectively
23   agreed with Plaintiffs’ arguments concerning some of Dr. Booth’s proposed testimony
24   being improperly disclosed expert testimony and excluded portions of the Declaration of
25   Michael Booth (Dkt. 91-12) from evidence. Summary Judgment Order at 28 (Dkt. 128).
26   The Court’s final Trial Order reflected the same approach. Trial Order at 12 (Dkt. 209).
27         43.    Plaintiffs’ Conditional Motion for Joinder of National Marine Fisheries
28   Service: During trial, Plaintiffs developed and brought their Conditional Motion for
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  19
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 22 of 83 Page ID
                                      #:27643



 1   Joinder of National Marine Fisheries Service (Dkt. 163, Dec. 28, 2017). Plaintiffs
 2   brought this necessary and appropriate motion to respond to the Court’s several inquiries
 3   as to why Plaintiffs had not joined NMFS. Drafting this motion required taking into
 4   account communications between Plaintiffs and NMFS on this matter as well as
 5   extensive legal research concerning joinder of federal agencies in an ESA citizen suit
 6   setting. The motion took the position that joining NMFS during the trial would be
 7   premature and contrary to governing precedent, but that NMFS’s joinder might be
 8   appropriate depending on further developments related to implementation of remedy--
 9   hence the recommendation that NMFS joinder be held in abeyance to the future and be
10   conditioned on events that may or may not transpire. It is Plaintiffs’ understanding that
11   the Court’s Trial Order has essentially adopted this approach.
12            44.   United’s Motion to Dismiss Case for a Failure to Join Indispensable Parties:
13   During trial, Plaintiffs were required to respond to United’s Motion to Dismiss Case for a
14   Failure to Join Indispensable Parties, which sought to dismiss Plaintiffs’ case due to the
15   Plaintiffs failure to join NMFS (Dkt. 164, Jan. 2, 2018). Plaintiffs had to ensure a
16   thoroughly researched and robust rebuttal to the argument raised in United’s motion to
17   preserve its case and ultimately prevail. Doing so entailed significant legal research and
18   drafting a detailed opposition brief. (Dkt. 169, January 4, 2018). Plaintiffs’ opposition
19   was successful as the Court denied the motion and granted trial judgment in Plaintiffs’
20   favor.
21                        5.    Attempts to Minimize Litigation and Pursue Settlement
22            45.   Plaintiffs’ counsel have devoted considerable effort to minimize the hours
23   spent on this litigation by the parties and their counsel and by the Court through the
24   pursuit of request for admission responses, stipulations to resolve case management
25   matters (including the admissibility of exhibits) and/or establish certain facts/resolve
26   certain claims, and via settlement. While only some of these efforts were successful,
27   Plaintiffs’ counsel were obligated by the Federal Rules of Civil Procedure and by the
28   Local Rules to work with opposing counsel to attempt to narrow the issues, avoid
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   20
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 23 of 83 Page ID
                                      #:27644



 1   litigation to the extent possible, and to achieve settlement. As noted, this took a great deal
 2   of Plaintiffs’ counsel’s time.
 3          46.    Before filing this case, Plaintiffs’ counsel’s pursuit of settlement with United
 4   included many hours devoted to the following tasks: (i) conference calls on March 10,
 5   2016; April 18, 2016, and June 21, 2016, (ii) providing United a draft detailed written
 6   settlement agreement proposal in March 2016, (iii) reviewing and responding to United’s
 7   written response to Plaintiffs settlement proposals in April 2016, (iv) in May 2016,
 8   drafting a detailed request to United that it informally produce a specific list of
 9   documents to allow Plaintiffs to further evaluate and develop their settlement proposal to
10   United and securing United’s agreement to produce the requested documents, and (v)
11   reviewing United’s informal document production in June 2016 to further evaluate and
12   develop Plaintiffs’ settlement proposal, and then further communicating with United
13   concerning additional documents missing from United’s production that Plaintiffs would
14   need to further evaluate their settlement position. Despite good faith attempts and
15   significant time spent on both sides, these efforts failed to bring about settlement and the
16   Plaintiffs filed their case.
17          47.    After Plaintiffs filed suit, Plaintiffs’ counsel continued to pursue all
18   reasonable opportunities to settle this case up to and through trial. This included: (i)
19   additional conference calls with United that included settlement discussion on July 20,
20   2016; September 1, 2016; December 1, 2016; February 9, 2017; February 17, 2017;
21   March 1, 2017; April 12, 2017; and April 21, 2017; (ii) additional written requests in
22   September 2016 to United for documents that Plaintiffs would need to further evaluate
23   their settlement positions, (iii) an October 31, 2016 meeting with United’s counsel that
24   included discussion of settlement matters, (iv) in December 2016 and January 2017,
25   drafting and sending United an additional detailed settlement proposal letter, (v) in
26   February and March 2017, drafting and sending United a third detailed settlement
27
28
     DECLARATION OF CHRISTOPHER SPROUL                              CASE NO. 16-cv-03869-DOC-PLA
                                                    21
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 24 of 83 Page ID
                                      #:27645



 1   proposal letter,3 (vi) attending a conference with United counsel on February 23, 2017 on
 2   various case management matters that included addressing settlement, (vii) attending a
 3   9½ hour settlement conference on March 16, 2017 attended by numerous Plaintiffs and
 4   United counsel and client representatives (and providing United additional written
 5   materials concerning settlement during the meeting), (viii) facilitating a lengthy
 6   conference call between United’s experts and Plaintiffs’ experts to further discuss
 7   technical issues related to settlement on March 24, 2017, (ix) in June 2017, reviewing
 8   United’s detailed written settlement counterproposal and conferring internally to develop
 9   and draft Plaintiffs’ detailed written response to United’s settlement counterproposal in
10   July 2017 and additional follow-up written communications from Plaintiffs to United
11   with further thoughts and rationale for settlement positions in August and September
12   2017, (x) sidebar settlement discussions with United and NMFS representatives
13   following the Court’s November 30, 2017 summary judgment and preliminary injunction
14   motion hearing, (xi) at the court’s direction, participation in lengthy discussions with
15   United during trial about partial settlement of the discrete issues of the proper means for
16   United to monitor steelhead passage at Vern Freeman Dam and how to approach
17   turnout/turn-in management in conjunction with sediment levels in the Santa Clara River,
18   (xii) exchange of numerous email messages with United counsel about settlement
19   throughout the case, and (xiii) discussions with NMFS representatives at various
20   junctures throughout the case to learn NMFS perspectives that would further assist
21   Plaintiffs in having realistic, well-informed settlement approaches and goals.
22         48.    After the Court’s Trial Order in September, Plaintiffs’ counsel continued
23   their efforts to settle the issue of Plaintiffs’ recovery of attorneys fees and costs pursuant
24
     3
25     Specifically, on March 10, 2017, Plaintiffs provided United with 25 page single-spaced
     letter that drew heavily on the expert opinions of Chris Hammersmark and Sharon
26   Kramer with thoughts and analysis pertinent to settlement. The letter analyzed and
27   compared the fish passage project options: the dam removal/infiltration gallery, 400 ft
     notch, 200 ft notch, current denil ladder, and hardened ramp were all analyzed and
28   compared. This took significant amount of attorney and expert resources.
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   22
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 25 of 83 Page ID
                                      #:27646



 1   to ESA section 11(g), 16 U.S.C. § 1540(g)(4). To this end, Plaintiffs sent several written
 2   communications to United detailing various aspects of their attorney fees and costs
 3   entitlement, including extensive discussion of applicable case law, data concerning
 4   prevailing market rates in the Central District of California, detailed biographical
 5   information concerning each of Plaintiffs’ attorneys and accompanying justifications for
 6   their claimed rates, and documentation concerning Plaintiffs’ attorneys’ time spent on the
 7   case.
 8           49.   In addition to pursuit of settlement, Plaintiffs’ counsel have sought to reduce
 9   litigation by pursuing agreement with United concerning streamlining case proceedings
10   whenever possible and that certain factual and legal issues would not be contested by the
11   parties. To this end, Plaintiffs entered into 7 stipulations with United on various case
12   management and factual and legal issues resolutions (Dkts. 33, 39, 41, 83, 149, 156, 230).
13   Plaintiffs initiated attempts to reach agreement narrowing factual and legal issues and
14   thus truncating litigation burdens in the Rule 26(f) discussions held shortly after case
15   filing referred to in section II.A.2 above. As also noted in section II.A.3 above, Plaintiffs
16   also prepared and provided to United early in the case a very detailed set of requests for
17   admission along with indications to United that Plaintiffs intended United to review and
18   view this request for admission as the equivalent of Plaintiffs’ proposed fact and law
19   stipulations--and a means for the parties to determine which issues could be agreed upon
20   and which would be contested. Plaintiffs emphasized this point in the parties’ Joint
21   Report of Parties’ Meeting and continued to attempt to work with United to use their
22   requests for admission as a template for determining whether the parties would be able to
23   reach agreements that would reduce litigation on certain factual and legal issues.
24           50.   United admitted some of Plaintiffs’ requests for admission. In turn, Plaintiffs
25   admitted some of United’s request for admission, thus streamlining issues for trial.
26           51.   Plaintiffs also reduced litigation burdens by persuading United/agreeing with
27   United to enter into a Trial Facts Stipulation (Dtk. 149). This 21-page, 102-paragraph
28   stipulation reduced the amount of evidence and trial time by establishing certain issues as
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   23
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 26 of 83 Page ID
                                      #:27647



 1   uncontested. For example, under the stipulation, Plaintiffs stipulated to the accuracy of
 2   the FOM/HOSS model, thus obviating the need to have United proposed expert witness
 3   Stuart Beck and potentially other witnesses as well testify concerning this issue. Trial
 4   Facts Stipulation at 10, ¶ 46 (Dtk. 149).
 5         52.    Plaintiffs further sought to reduce litigation expense by working
 6   (successfully) with United concerning electronic service of documents via email in lieu of
 7   personal service, including service of subpoenas to third-party subpoena targets who had
 8   served as consultants to United.
 9         53.    Plaintiffs further reduced litigation expense by extensive meet and confer
10   discussion over various discovery disputes that led the parties to resolve discovery
11   disputes short of bringing motions to compel or motions for protective orders. Some of
12   this meet and confer discussion is summarized in section II.A.3 above.
13         54.    In addition to seeking to avoid or reduce litigation by securing admissions or
14   stipulations concerning certain facts and attempting to reach settlement resolution,
15   Plaintiffs also agreed to voluntarily dismiss Claims 2 and 3, their claims that United had
16   cause take of two bird species, endangered Least Bell’s vireo (“Vireo”) and the
17   threatened yellow-billed cuckoo (“Cuckoo”). Plaintiffs agreed to voluntarily dismiss
18   these claims given that they intended to present similar evidence for United’s alleged take
19   of Flycatcher and a similar remedy to address Flycatcher take as the remedy they would
20   seek to address take of Vireo and Cuckoo. Plaintiffs concluded that if they prevailed on
21   their Flycatcher claim, this would suffice to secure environmental protection for Vireo
22   and Cuckoo. Plaintiffs further concluded that if were unable to prevail on their claim of
23   Flycatcher take, they would likely not prevail on their claims for take of Vireo and
24   Cuckoo, either.
25         6. Trial Preparation and Trial
26         55.    To prepare Plaintiffs’ witnesses for trial examination and cross examination
27   (and to prepare me as lead counsel to ask appropriate questions and introduce appropriate
28   exhibits), Plaintiffs’ counsel had to spend many hours in trial preparation sessions with
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                  24
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 27 of 83 Page ID
                                      #:27648



 1   their three expert witnesses, Dr. Sharon Kramer, Dr. Chris Hammersmark, and Mary
 2   Whitfield (especially with Drs. Kramer and Hammersmark, whose testimonies were
 3   much more involved). Additionally, Plaintiffs’ counsel had to spend considerable time in
 4   trial preparation discussion with trial witness Kozmo Bates. Plaintiffs’ counsel further
 5   spent substantial time on email and telephonic communications with various
 6   representatives from the U.S. Department of Justice and NMFS concerning Plaintiffs’
 7   request that NMFS representatives testify at trial (which NMFS initially denied) and
 8   Plaintiffs’ additional communications with NMFS and DOJ representatives once the
 9   Court had made plain that the Court wished NMFS representatives to testify (which led to
10   NMFS so testifying).
11         56.    To prepare me as lead counsel for appropriate trial examination/cross
12   examination of both Plaintiffs’ and United’s numerous trial witnesses and prepare my co-
13   counsel to coach me during witness examination with suggestions for follow-up
14   questions, and to be prepared with appropriate exhibits, Plaintiffs’ counsel further had to
15   review thousands of pages of trial exhibits and 21 deposition transcripts. Many of the
16   latter were for all-day depositions and thus typically well over 200 pages long: transcripts
17   of the depositions of Plaintiffs’ own three expert witnesses (Drs. Kramer, Hammersmark,
18   and Whitfield), Mr. Bates, Jason Weiner, John Buse and 11 United consultants and
19   employees including: Dudley Reiser, Steven Howard, Michael Booth, Dana Postlewait,
20   Edward Wallace, Murray McEachron (three deposition transcripts as he was deposed
21   three times), John Hindley, Catherine McCalvin (three deposition transcripts as she was
22   deposed three times), Anthony Emmert, Craig Morton, and Jonathan Mann.
23         57.    Trial preparation further mandated Plaintiffs to prepare nine lengthy and
24   intricate court filings. Specifically, Plaintiffs had to: (i) work with United to prepare a
25   Joint Trial Exhibit List (Dkt. 133 Dec. 1, 2017), (ii) work with United to prepare an
26   Amended Joint Exhibit List (Dkt. 150 Dec. 11, 2017), (iii) draft Plaintiffs’ Memorandum
27   of Contentions of Fact and Law (Dkt. 136 Dec.1, 2017), (iv) prepare a Witness List (Dkt.
28   134 Dec. 1, 2017), (v) draft Objections to United’s Trial Exhibits (Dkt. 142 Dec. 7,
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   25
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 28 of 83 Page ID
                                      #:27649



 1   2017), (vi) draft Plaintiffs’ Proposed Findings of Fact and Conclusions of Law (Dkt. 145
 2   Dec. 8, 2017), (vii) draft Plaintiffs’ Amended Proposed Findings of Fact and Conclusions
 3   of Law (Dkt. 147 Dec. 10, 2017), (viii) work with United to reach agreement on a Pretrial
 4   Stipulation regarding Specified Exhibits To Be Admitted into Evidence for Truth of the
 5   Matters Asserted Therein (Dkts. 156, 157 Dec. 15, 2017), and (ix) draft Plaintiffs’
 6   Supplemental Trial Proposed Findings of Facts and Conclusions of Law (Dkt. 171 Jan. 5,
 7   2018). Plaintiffs further had to review and duly take into account during trial United’s
 8   Witness List (Dkt. 132), United’s Memorandum of Contentions of Fact and Law (Dkt.
 9   135), United’s Proposed Findings of Fact and Conclusions of Law (Dkt. 144), United’s
10   Amended Memorandum of Contentions of Fact and Law (Dkt. 168), and United’s
11   Amended Exhibit List (Dkt. 172, Jan. 5, 2018).
12         58.    Conducting Plaintiffs’ trial presentation was a time intensive undertaking,
13   involving examination of 16 trial witnesses and the introduction of hundreds of trial
14   exhibits involving a wide range of highly technical testimony involving complex matters
15   of biology, hydrology, hydraulics and engineering over 11 trial days.
16         7. Post-trial Pleadings and Motions
17         59.    The Court’s September 25, 2018 Trial Order directed the Plaintiffs to
18   promptly file a proposed judgment, which the Plaintiffs did on September 26, 2018 (Dkt.
19   211). Entry of this judgment became a time-consuming matter, however, as United
20   objected to Plaintiffs’ proposed judgment and filed formal objections to the same on
21   September 28, 2018 (Dkt. 218). The Court held a hearing on October 1, 2018 to address
22   the parties’ completing versions of the proposed judgments. At the Court’s direction, the
23   parties then met with Special Master Judge Smith for an extended discussion on revisions
24   to the proposed judgments in light of the Court’s remarks during the hearing. On October
25   3, 2018, the parties prepared and lodged a joint version of the proposed judgment
26   reflecting the agreements reached with Judge Smith’s assistance (Dkts. 217, 218).
27         60.    United counsel subsequently informed Plaintiffs that they still had additional
28   objections to the judgment and requested the parties meet and confer over these
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                 26
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 29 of 83 Page ID
                                      #:27650



 1   continuing objections. Plaintiffs cooperated with this request and through a combination
 2   of telephonic conference and exchange of emails, the parties were able to reach a
 3   consensus on additional modifications to the judgment. At United’s request, Plaintiffs
 4   agreed not to oppose United’s motion to amend the judgment in accord with the parties’
 5   agreement and United filed its motion (Dkt. 233 Nov. 1, 2018) and Plaintiffs filed a
 6   request that the motion be granted (Dkt. 245 Nov. 30, 2018).
 7         61.    To give the parties time to attempt to negotiate resolution of Plaintiffs’
 8   request for attorneys fees and costs from United as the prevailing party in an ESA citizen
 9   suit and United’s continuing objections to the judgment in a fashion that would obviate
10   the need for a fees motion or litigation of a United appeal, Plaintiffs have cooperatively
11   negotiated with United two stipulations to extend the deadlines for a motion for attorneys
12   fees and costs and a notice of appeal, which the Court approved by order (Dkts. 230, 231,
13   242, 243).
14         8. Plaintiffs’ Motion for Attorneys Fees and Costs
15         62.    Developing Plaintiffs’ Motion for Attorneys Fees and Costs has also
16   required extensive effort. In addition to drafting Plaintiffs’ Memorandum of Points and
17   Authorities in Support of Plaintiffs' Motion for Attorneys Fees, this motion required
18   extensive review of voluminous records (approximately 8000 separate time entries) for
19   proper exercise of billing judgment as well as careful review of the case docket,
20   pleadings, and orders to develop the factual and legal arguments. This motion has further
21   required extensive research into case law supporting Plaintiffs’ contentions concerning
22   prevailing market rates in the Central District of California. In addition, the fee motion
23   has required overseeing declarations by each of the attorneys and outside counsel familiar
24   with local rates and the reputation of Plaintiffs’ counsel.
25         B. Contributions of Co-counsel to Case Tasks
26         63.    I have served as Plaintiffs’ lead counsel in this case. At my close direction,
27   the following counsel assisted in Plaintiffs’ litigation of this case: Jason Weiner, Geneva
28   Thompson, Heather Kryczka, John Buse, Patricia Linn, Molly Coyne, Danielle Rathje,
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   27
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 30 of 83 Page ID
                                      #:27651



 1   Fredric Evenson, Anthony Barnes, Jodene Isaacs, Stephanie Oxley, and Naomi Melver.
 2   The contributions of these attorneys to this case are described below. Additional details
 3   regarding the work performed by each of these attorneys can be found in their time
 4   records submitted with their respective declarations in support of Plaintiffs’ fees motion.
 5   Additionally, Plaintiffs were assisted by two law clerks: Sunjana Supekar and Heejin
 6   Hwang, who logged 69 and 68.20 hours, respectively, performing useful tasks such as
 7   legal research for analysis of certain arguments and claims. While I am aware of case law
 8   awarding fees for the work done by law student clerks under supervision of members of
 9   the Bar, I am nonetheless cutting their time for billing judgment. Plaintiffs were also
10   provided paralegal assistance by Dawn Edberg and Amy Mar.
11         64.    It was cost-effective and necessary to have Jason Weiner, Geneva
12   Thompson, Heather Kryczka, John Buse, Patricia Linn, Molly Coyne, Danielle Rathje,
13   Fredric Evenson, Anthony Barnes, Jodene Isaacs, Stephanie Oxley, and Naomi Melver
14   perform the tasks assigned to them described in the ensuing paragraphs. One, these
15   attorneys bill at lower hourly rates than I do. Two, it would have been impossible for me
16   to litigate this case without substantial help from additional attorneys given the very large
17   number of depositions, voluminous document productions, multiple pretrial motions,
18   numerous expert witnesses, and lengthy trial involving testimony on several highly
19   technical issues. Notably, United also found it necessary to have a team of lawyers from
20   two law firms representing it in this case.
21         65.    Jason Weiner served as my main co-counsel. As described in the
22   concurrently filed Weiner Declaration, under my direction, Mr. Weiner helped lead and
23   substantially contributed to nearly all of the tasks described in section II.A. above.
24   Drawing on his deep knowledge of the record, I had him review and revise many of the
25   briefs and other legal documents drafted in this case as well as draft portions of these
26   documents. His comprehensive knowledge of the record was further very useful in the
27   drafting of the trial examination outlines I relied upon for my examination of the
28   witnesses both during depositions and at trial. His knowledge of the facts and evidence in
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   28
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 31 of 83 Page ID
                                      #:27652



 1   this case coupled with his extensive experience in Santa Clara River environmental
 2   protection issues generally and with protection of the river’s Steelhead population in
 3   particular made him particularly valuable and efficient in fashioning case strategy,
 4   including which witnesses to secure for Plaintiffs, what documents to seek from United
 5   and NMFS, whom to speak with at NMFS concerning feedback on our goals and
 6   remedies, and what outcomes to advocate for. Mr. Weiner’s declaration details the work
 7   that he did on this case.
 8         66.    As noted in section II.A. above, the parties conducted 19 depositions in this
 9   case in a short four-month timeframe, May 8, 2017 through September 12, 2017 (most of
10   which were complex expert witness depositions), plus two additional depositions of
11   Catherine McCalvin and Murray McEachron on November 30 and December 7, 2017.
12   Moreover, the depositions in September 2017 were taken as Plaintiffs were also
13   necessarily devoting significant time compiling their evidence, and drafting their briefs
14   and statement of undisputed fact for their motions for summary judgment and preliminary
15   injunction filed on September 25, 2017. To be able to thoroughly and competently review
16   the voluminous documents produced by United and obtained from NMFS through the
17   Freedom of Information Act and to select exhibits and develop lines of questioning for
18   the depositions that I and Jason Weiner took, Mr. Weiner and I need the assistance of
19   additional counsel. Accordingly, Mr. Weiner and I directed Geneva Thompson to review
20   documents produced by United to help meet to determine which documents to pose to
21   deponents as exhibits and to develop lines of questioning related to these exhibits. See
22   Declaration of Geneva Thompson in Support of Motion for Attorneys Fees and Costs
23   (“Thompson Declaration”) ¶ 10. Additionally, at my direction, Plaintiffs retained Jodene
24   Isaacs to help me to prepare to take the deposition of United expert witness Dana
25   Postlewait. To do so, she necessarily reviewed Mr. Postlewait’s expert report and
26   relevant background documents received in discovery to assist me in preparing questions
27   and exhibits for the deposition. She further provided some legal research helpful for
28   meeting and conferring over issues raised with United during the course of the
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                 29
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 32 of 83 Page ID
                                      #:27653



 1   depositions. See Declaration of Jodene Isaacs in Support of Motion for Attorneys Fees
 2   and Costs (“Isaacs Declaration”), ¶¶ 6-7. At my direction, Plaintiffs further retained
 3   Molly Coyne to review United expert witness Dudley Reiser’s emails and scientific
 4   papers and prepared questions to ask at Mr. Reiser’s deposition. See Declaration of Molly
 5   Coyne in Support of Motion for Attorneys Fees and Costs (“Coyne Declaration”) ¶ 4.
 6   Also at my direction, Plaintiffs retained Anthony Barnes and Fredric Evenson to defend
 7   the depositions of Jason Weiner and John Buse. Declaration of Anthony Barnes in
 8   Support of Motion for Attorneys Fees and Costs (“Barnes Declaration”) ¶ 7; Declaration
 9   of Fredric Evenson in Support of Motion for Attorneys Fees and Costs (“Evenson
10   Declaration”), ¶ 11. Defending these depositions was a time-consuming sidebar
11   necessitated by United’s rejection of Plaintiffs’ request that United drop its res judicata
12   and laches affirmative defenses, the apparent basis for United wishing to depose Mr.
13   Weiner and Mr. Buse. I needed Mr. Barnes and Mr. Evenson’s help, as these depositions
14   came at a time when I was taxed to prepare Plaintiffs’ summary judgment and
15   preliminary injunction motions, including the extensive review of the evidence gathered
16   to date that that entailed.
17          67.    During briefing on Plaintiffs’ motion for summary judgment and motion for
18   preliminary injunction, United filed detailed objections to Plaintiffs’ evidence.
19   Additionally, upon reviewing United’s evidence offered in opposition to Plaintiffs’
20   motions for summary judgment and preliminary injunction, it became clear to me that
21   Plaintiffs, to be appropriately diligent in their pursuit of this case, should assert their own
22   detailed objections to various components of United’s evidence. However, the sheer
23   volume of evidentiary objections raised by both United and Plaintiffs coupled with the
24   tight briefing deadlines on these motions and looming trial preparation tasks made it clear
25   to me that the Plaintiffs would need help from additional lawyers to both draft
26   oppositions to United’s Objections to Plaintiffs’ Summary Judgment Evidence (Dkts. 91-
27   2) and United’s Objections to Plaintiffs Preliminary Injunction Evidence (92-1) (which
28   together encompassed nearly 1000 pages of evidentiary objections) and draft Plaintiffs’
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   30
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 33 of 83 Page ID
                                      #:27654



 1   Evidence Objections to United’s Motion for Summary Judgment and Preliminary
 2   Injunction Opposition Evidence (Dkt. 100). At my direction, Plaintiffs retained Anthony
 3   Barnes to work with Geneva Thompson to draft Plaintiffs’ massive and time-consuming
 4   reply to United’s evidentiary objections. Barnes Declaration ¶ 8; Thompson Declaration ¶
 5   10. Ms. Thompson also helped with drafting portions of Plaintiffs’ objections to United’s
 6   summary judgment opposition evidence. Thompson Declaration ¶ 10. Also at my
 7   direction, co-counsel Patricia Linn drafted Plaintiffs' evidentiary objections to the
 8   summary judgment opposition declaration of Michael Booth and also reviewed and
 9   edited for strength of argument and clarity of presentation all of Plaintiff's evidentiary
10   objections to Defendants' expert witness summary judgment opposition declarations.
11   Declaration of Patricia Linn in Support of Motion for Attorneys Fees and Costs (“Linn
12   Declaration”) ¶ 11. Plaintiffs also retained Stephanie Oxley to assist with evidentiary
13   objections to the Declarations of Catherine McCalvin and Anthony Emmert in support of
14   Defendants’ Oppositions to Plaintiffs’ Motions for Summary Judgment and Injunction.
15   Declaration of Stephanie Oxley in Support of Motion for Attorneys Fees and Costs
16   (“Oxley Declaration”), ¶ 2. Plaintiffs also retained Naomi Melver to assist with
17   evidentiary objections to the Declarations of Defendants’ attorneys, Mr. Mueller and Mr.
18   Carter in support of Defendants’ Oppositions to Plaintiffs’ Motions for Summary
19   Judgment and Injunction. Declaration of Naomi Melver in Support of Motion for
20   Attorneys Fees and Costs (“Melver Declaration”) ¶¶ 4-5. Finally, Plaintiffs retained
21   Heather Kryzcka to assist with drafting sections of and coordinating/editing all of
22   Plaintiffs’ objections to United’s evidence submitted in its Opposition to Plaintiffs’
23   Motion for Summary Judgment and Motion for Preliminary Injunction. Declaration of
24   Heather Kryczka in Support of Motion for Attorneys Fees and Costs (“Kryczka
25   Declaration”) ¶ 8.
26         68.    After the conclusion of discovery and in particular the series of expert
27   depositions in the summer of 2017, I spent considerable time with Mr. Weiner and Ms.
28   Thompson discussing trial preparation, including analysis of what witnesses Plaintiffs
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   31
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 34 of 83 Page ID
                                      #:27655



 1   would seek to call to the stand and what witnesses United would likely call to the stand
 2   for various factual and opinion matters that the parties would seek to establish. I and Mr.
 3   Weiner further conferred with United counsel concerning the parties’ respective intended
 4   witness testimony as part of our Federal Rule of Civil Procedure 16 trial preparation
 5   obligations. As a result of these conferences, it became clear to me that there would be a
 6   great number of witnesses testifying for both parties on technical matters involving
 7   biology, hydrology, hydraulics, and engineering. It further became clear to me that
 8   Plaintiffs would wish to move to limit/exclude some of United’s intended trial witness
 9   testimony and that United would also be seeking to move to limit/exclude some of
10   Plaintiffs’ witnesses’ intended trial testimony. I concluded in the fall of 2017 that
11   Plaintiffs would need substantial assistance from additional lawyers: (a) to review the 21
12   deposition transcripts of witnesses deposed by the parties in the case and help me prepare
13   appropriate direct and cross examination questions and help me brief our witnesses
14   concerning anticipated trial cross examination and (b) to be able to brief and respond to
15   what ultimately became nine motions in limine (4 Plaintiffs motions—Dkts. 49, 93, 94,
16   117; and 5 United motions—Dkts. 108, 111, 113, 114, 115) to limit/exclude trial
17   testimony of various witnesses. At my direction, Ms. Thompson assisted with drafting
18   Plaintiffs’ motion in limine to exclude Barbara Wyse and other United witnesses’
19   testimony concerning United’s alleged economic hardships in complying with the ESA,
20   motion in limine to exclude redundant testimony of Dudley Reiser, John Hindley, Bruce
21   Orr, and Steven Bachman; Plaintiffs’ opposition to United motion in limine to exclude
22   Sharron Kramer’s testimony, Plaintiffs’ opposition to United’s motion in limine to
23   exclude Chris Hammersmark’s testimony, Plaintiffs’ opposition to United’s motion in
24   limine to exclude Mary Whitfield’s testimony, and Plaintiffs’ opposition to United’s
25   motion in limine to exclude Kozmo Bates and Johnathan Mann’s testimony. Also at my
26   direction, Patricia Linn and Molly Coyne assisted with drafting the Motion In Limine To
27   Exclude the Testimony of Mike Booth. Linn Declaration ¶ 11; Coyne Declaration ¶ 4.
28   Ms. Coyne further assisted in drafting Plaintiffs’ Reply Brief in Support of Plaintiffs’
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  32
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 35 of 83 Page ID
                                      #:27656



 1   Motion in Limine to exclude the opinions of Defendant’s experts Barbara Wyse, Murray
 2   McEachron, Steven Bachmann, Stuart Beck, Steven Howard and Dudley Reiser. Coyne
 3   Declaration ¶ 4. Ms. Isaacs assisted with researching and drafting Plaintiffs’ successful
 4   motion in limine to exclude economic impact testimony from Defendant’s Experts
 5   Barbara Wyse, Murry McEachron, Steven Bachman, Stuart Beck, Steve Howard, and
 6   Dudley Reisman. She also assisted in researching and drafting the reply to Defendant’s
 7   Opposition to this motion in limine. She also provided research and drafted portions of
 8   Plaintiffs’ Motion in Limine to Exclude the Testimony of Defendant’s experts Dudley
 9   Reiser, John Hindley, and Stuart Beck. Ms. Kryczka assisted with: (i) researching and
10   drafting Plaintiffs’ Motion In Limine to Exclude Dudley Reiser and Steve Howard
11   Testimony, and (ii) legal research for and drafting oppositions to United’s motions in
12   limine to exclude testimony of Sharon Kramer and Chris Hammersmark and to exclude
13   the 2008 BiOp, (iii) preparing outlines or sections of outlines of suggested questioning to
14   assist Mr. Sproul with direct examination of the following witnesses: Sharon Kramer,
15   Catherine McCalvin, and Mike Booth, (iv) preparing outlines of suggested questioning to
16   assist Mr. Sproul with cross-examination of the following witnesses: Mike Booth,
17   Catherine McCalvin, Dudley Reiser, and Steve Howard, (v) caucusing with Mr. Sproul
18   and the following Plaintiffs’ expert witnesses to prepare them for direct and cross
19   examination at trial: Sharon Kramer and Chris Hammersmark, and (vi), assisting Mr.
20   Sproul with selection of trial exhibits and presentation of exhibits and question coaching
21   at trial as his effective trial counsel second chair for most trial witnesses. Kryczka Decl. ¶
22   8.
23         69.    In addition to the tasks described above, Ms. Thompson provided necessary
24   and valuable assistance that allowed me to keep the litigation on track by assisting me
25   with numerous other discrete case tasks: (i) helping with drafting multiple filings
26   including an ex parte application to extend time to file motion to compel United’s
27   response to Plaintiffs’ request for production of documents, Plaintiffs’ summary
28   judgment statement of uncontroverted facts, Plaintiffs’ motion for summary judgment,
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   33
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 36 of 83 Page ID
                                      #:27657



 1   Plaintiffs’ motion for preliminary injunction, Plaintiffs’ reply in support of motion for
 2   preliminary injunction, and Plaintiffs’ reply in support of motion for summary judgment;
 3   (ii) reviewing and analyzing documents United produced during discovery and that
 4   NMFS provided in response to FOIA requests for evidence in support of Plaintiffs’
 5   claims and requested relief, particularly the extensive NMFS-United correspondence in
 6   which NMFS repeatedly complained of United’s delayed and incomplete submittals
 7   necessary for NMFS to process ESA regulatory approval of United’s operation and
 8   maintenance of Vern Freeman Dam and warned that United was taking Steelhead in
 9   violation of the ESA (Plaintiffs heavily relied on this correspondence, and her review and
10   analysis of the same, as basis for Plaintiffs’ request that United be enjoined to develop
11   these submittals more expeditiously in the future), (iii) reviewing and analyzing United’s
12   privilege logs for objections and drafting letters discussing Plaintiffs’ objections to the
13   improper use of privilege to shield discovery production, (iv) taking (solo) the second
14   deposition of United engineer Murray McEachron, (v) assisting with drafting of several
15   deposition subpoenas, (vi) preparation of Plaintiffs’ expert witnesses’ opening and reply
16   summary judgment and preliminary injunction declarations and Plaintiffs’ summary
17   judgment and preliminary injunction motions exhibits for and trial exhibits, (vii) assisting
18   with outlines used to prepare Chris Hammersmark and Mary Whitfield to testify at trial,
19   (viii) interviewing Plaintiffs’ standing witnesses Nicholas Hernandez and Isabel Ayala
20   and helping with drafting their standing declarations, (ix) helping me to direct my review
21   of documents to be prepared for oral argument on Plaintiffs’ summary judgment and
22   preliminary injunction motions, (x) helping me to direct my review of documents to be
23   prepared for trial examination of witnesses and oral argument at trial, and (xi) assisting
24   my witness examination at trial by ensuring the proper exhibits were projected for the
25   Court, counsel, and witnesses to view during trial, tracking and recording which exhibits
26   were used during trial and ensuring they were properly authenticated, and assisting me to
27   develop objections to improper evidence presented by United’s counsel at trial. She also
28
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   34
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 37 of 83 Page ID
                                      #:27658



 1   conferred with United’s counsel regarding evidence admission throughout trial.
 2   Thompson Declaration ¶ 10.
 3          70.    In addition to the tasks described above, Ms. Kryczka provided necessary
 4   and valuable assistance that allowed me to keep the litigation on track by aiding me with
 5   numerous other discrete case tasks: (i) preparing outlines or sections of outlines of
 6   suggested questioning to assist me with direct examination of the following witnesses:
 7   Sharon Kramer, Catherine McCalvin, and Mike Booth; (ii) preparing outlines of
 8   suggested questioning to assist me with cross-examination of the following witnesses:
 9   Mike Booth, Catherine McCalvin, Dudley Reiser, and Steve Howard; (iii) caucusing with
10   me and the following Plaintiffs’ expert witnesses to prepare them for direct and cross
11   examination at trial: Sharon Kramer and Chris Hammersmark, and (iv), assisting me with
12   selection of trial exhibits and presentation of exhibits during trial and (v) passing me
13   notes during trial with feedback on how trial examinations were proceeding and
14   suggested questions to pursue, i.e., to serve as second chair for most trial witnesses.
15   Kryczka Declaration ¶ 8.
16          71.    In addition to the tasks described above, Ms. Linn provided necessary and
17   valuable assistance that allowed me to keep the litigation on track by assisting me with
18   numerous other discrete case tasks: (i) during the initial stages of the litigation, reviewing
19   the factual evidence for evaluation and development of claims and performing legal
20   research, (ii) drafting portions of the citizen suit 60 day notice letter, (iii) participating in
21   settlement discussions and discussions concerning potential expert witness needs, (iv)
22   formulation of Plaintiffs’ discovery plan and the dispositive motion plan/schedule, (v)
23   editing the complaint, (vi) drafting the case management conference statement, (vi) work
24   on various Rule 26(f) matters, and (vii) drafting some of the initial interrogatories and
25   requests for admissions. Linn Declaration ¶ 10. As documented in the Linn Declaration,
26   Ms. Linn has a great deal of experience in litigating ESA claims, particularly those
27   involving impacts of dams and water diversions on anadromous fish, so it was very
28   valuable to me and the Plaintiffs to confer with her and gain her assistance and analysis
     DECLARATION OF CHRISTOPHER SPROUL                               CASE NO. 16-cv-03869-DOC-PLA
                                                     35
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 38 of 83 Page ID
                                      #:27659



 1   and development of the claims, case management, and discovery propounded in this case.
 2   Id. at 4.
 3          72.   As described in the concurrently filed Declaration of John Buse in Support
 4   of Motion for Attorneys Fees and Costs (“Buse Decl.”), Mr. Buse assisted this case by
 5   taking the lead in preparing the Center for Biological Diversity’s responses to United’s
 6   request for production of documents (including an appropriate privilege log),
 7   interrogatories and requests for admission that necessitated response from the Center for
 8   Biological Diversity. His work on this was significantly more efficient than having me or
 9   Mr. Weiner work on these responses with the applicable Center for Biological Diversity
10   staff with custody of the documents and first hand knowledge of subject matter addressed
11   in the interrogatories and requests for admission given his closer working relationship to
12   this staff. He further assisted by helping to fashion Plaintiffs’ settlement strategy and
13   positions, strategic approach to requesting injunctive relief, and development of
14   arguments against United’s res judicata and laches affirmative defenses.
15          73.   In addition to the tasks described above, Ms. Coyne provided necessary and
16   valuable assistance that allowed me to keep the litigation on track by aiding me with
17   numerous other discrete case tasks: (i) drafting Plaintiffs’ motion for conditional joinder
18   of NMFS during the trial (when I was otherwise quite occupied with various trial tasks),
19   (ii) a joint stipulation regarding the settlement impasse between Plaintiffs and United
20   required by the Local Rules (when I was very occupied with trial preparation), (iii) legal
21   research for and drafting assistance with Plaintiffs’ motion for preliminary injunction
22   (when I was overloaded with numerous tasks related to filing concurrently to Plaintiffs’
23   complex motions for summary judgment and preliminary injunction together with their
24   voluminous exhibits and declarations), (iv) legal research for Plaintiffs’ draft motion to
25   compel United to respond to discovery requests (which was useful in a successful meet
26   and confer process to resolve a discovery dispute), (v) the introductory statement for the
27   the parties’ stipulation regarding United’s withholding of documents, inappropriate
28   claims of privilege and failure to produce non-privileged documents; (vi) assistance with
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   36
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 39 of 83 Page ID
                                      #:27660



 1   drafting witness lists, (vii) assistance with preparing Plaintiffs’ supplemental initial
 2   disclosures, (viii) assistance with drafting subpoenas and notices of subpoena to
 3   Defendant’s expert witnesses Dudley Reiser and Steven Howard, and (ix) assistance with
 4   drafting correspondence to United’s counsel regarding various discovery disputes and
 5   United’s inadvertent disclosures of privileged documents.
 6         74.    Ms. Rathje assisted me with Plaintiffs’ motion to strike United’s affirmative
 7   defenses described earlier in paragraph 30. It was cost-effective to have her do the legal
 8   research to determine whether the motion would be timely and well-supported
 9   substantively and to have her do the initial drafting of the meet and confer
10   correspondence with United and the subsequent motion draft. She bills at a significantly
11   lower rate than I do and these were tasks within her skill level. I also needed her
12   assistance because I was pressed for time with more complex tasks related to developing
13   our evidence and expert opinions concerning the technical engineering, hydrology,
14   hydraulics, and biology issues intertwined with Plaintiffs’ claims--tasks for which she or
15   other more junior lawyers would not be as well suited.
16         75.    In addition to the tasks described above, Ms. Oxley provided necessary and
17   valuable assistance that allowed me to succeed at trial by reviewing deposition testimony
18   provided by United witness Dana Postlewait and former United Fish Panel consultant
19   Kozmo Bates and Dana Postlewait’s preliminary injunction motion opposition
20   declaration. Using this review, she then drafted proposed cross-examination questions for
21   me to pose to Dana Postlewait and direct questions to be posed to Kozmo Bates at trial.
22   Oxley Declaration ¶ 2.
23         76.    In addition to the tasks described above, Mr. Evenson helped Plaintiffs’
24   expert hydrologist Chris Hammersmark draft certain portions of his opening summary
25   judgment declaration related to Plaintiffs’ claim for Steelhead take. He also worked
26   closely with Plaintiffs’ Steelhead expert Dr. Kramer, facilitating the flow of hydrologic
27   information from Dr. Hammersmark to Dr. Kramer, and ensuring that all of the
28   hydrology facts, opinions, and exhibits needed to support Dr. Kramer’s opinions
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   37
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 40 of 83 Page ID
                                      #:27661



 1   regarding take of Steelhead were included in Dr. Hammersmark’s summary judgment
 2   declaration. His assistance was necessary given the tight deadlines for producing what
 3   became very detailed and very lengthy expert reports and my necessary focus on working
 4   with Dr. Kramer and her expert report and subsequent summary judgment declaration.
 5         77.     In addition to the tasks described above, Ms. Isaacs provided necessary and
 6   valuable assistance that allowed me to keep the litigation on track by aiding me with
 7   ensuring accurate references in Plaintiffs’ Summary Judgment Statement of
 8   Uncontroverted Fact and the Declaration of Jason Weiner in Support of Plaintiff’s
 9   Motion for Summary Judgment. She also assisted in drafting Plaintiffs’ successful
10   standing witness declarations. Isaacs Declaration ¶ 8.
11              III.     Billing Judgment Reductions
12         78.     In exercising billing judgment, I reduced from Plaintiffs’ request for
13   attorneys’ fees all time that Plaintiffs’ attorneys spent litigating Claims 2, 3, and 4
14   regarding unauthorized take of the Least Bell’s Vireo, the Western Yellow Billed
15   Cuckoo, and the Southwestern Willow Flycatcher, respectively, in recognition that
16   Plaintiffs did not prevail on these claims. To make these fee reductions, I carefully
17   reviewed each of Plaintiffs’ attorneys’ time records, and cut all billing time that would
18   not have been incurred but for Plaintiffs’ claims related to unauthorized take of bird
19   species.
20         79.     The vast majority of work performed in this case was conducted in pursuit of
21   the Steelhead claim. This is also evidenced by the orders that the Court has issued in this
22   matter. For instance, of the Court’s 149 page Trial Order issued September 23, 2018
23   (Dkt. 209), only about 13 pages addressed discussion relevant to the bird claims, or 8.7%
24   of the Order (pp. 7:20-23, 7:28, 8:6-8, 8:13-15, 10:19-21, 12:2-8, 14:7, 86:28-87:2,
25   100:1-110:28, 111:27-112:1, 124:18-125:12, 151:9-11, 151:26-28). This is further
26   illustrated by review of the percentage of the text in key pleadings filed in this action that
27   were devoted to the bird claims. Many of the pleadings did not address bird-related
28   content at all, such as the Declaration of Sharon Kramer in Support of Plaintiff’s Motion
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   38
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 41 of 83 Page ID
                                      #:27662



 1   for Summary Judgment, and only a very few pleadings were devoted exclusively to bird
 2   claims related content, such as the Declaration of Mary Whitfield in Support of Plaintiff’s
 3   Motion for Summary Judgment. Key pleadings that had mixed Steelhead/bird claim
 4   related content typically had only a small portion of the latter, as illustrated by these
 5   examples (% references below are to the % of the document’s content that was bird claim
 6   related):
 7                --Plaintiffs’ Motion for Preliminary Injunction (Dkt. 61): 1.25 of the 19
 8         pages, or 6.6% (pages/lines 8:3-8:23, 11:16-17, 16:5-8, 16:13-16)
 9                -- Plaintiffs’ Motion for Summary Judgment (Dkt. 63): two of the 24 pages,
10         or 8.3% (pages/lines 2:10-14, 14:20-16:3, 23:17-27)
11                -- Declaration of Jason Weiner in Support of Plaintiffs’ Motion for Summary
12         Judgment and accompanying exhibits (Dkt. 64, et seq.): 14 out of 208 exhibits, or
13         6.73%
14                -- Declaration of Chris Hammersmark in Support of Plaintiffs’ Motion for
15         Summary Judgment (Dkt. 65): 21 of the 85.5 pages, or 24.8% (pages/lines 58:18-
16         70:9, 75:7-77:8, 80:15-87:17)
17                -- Declaration of I. Ayala In Support of Plaintiffs’ Motion for Summary
18         Judgment (Dkt. 67-2): about 10 lines out of the 112 lines, or 8.9% (pages/lines
19         5:10-15, 6:7-10)
20                -- Declaration of M. Waiya In Support of Plaintiffs’ Motion for Summary
21         Judgment (Dkt. 67-3): about 8 lines out of the 124 lines, or 6.5% (pages/lines 6:19-
22         26)
23                -- Plaintiffs’ Statement of Uncontroverted Facts and Conclusions of Law in
24         Support of Motion for Summary Judgment (Dkt. 68): thirty of the 153.3 pages, or
25         19.6% (pages/lines 119:12-147:3, 154:10-156:10)
26                -- United’s Statement of Genuine Dispute of Material Fact (Dkt. 91-1): 82 of
27         the 410.3 pages, or 20% (pages/lines 9:11-11:9, 325:10-405:7)
28                -- United’s Objections to Plaintiffs’ Summary Judgment Evidence (Dkt. 91-
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   39
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 42 of 83 Page ID
                                      #:27663



 1         2): 80.3 of the 467.3 pages, or 17.2% (pages/lines 388:1-468:10)
 2               -- United’s Opposition to Plaintiffs’ Motion for Preliminary Injunction (Dkt.
 3         92): two of the 24.5 pages, or 8.2% (pages/lines 4:5, 6:16-7:6, 15:7-10, 15:27-28,
 4         16:7-14, 20:17-21, 24:13-23)
 5               -- Plaintiff’s Reply in Support of Motion for Summary Judgment (Dkt. 97):
 6         8 lines/0.3 pages of the 24.7 pages, or 1.2% (pages/lines 19:13-20)
 7               -- Plaintiff’s Objections to United’s Summary Judgment Evidence (Dkt. 99):
 8         3 pages of the 47.3 pages, or 6.3 % (pages/lines 5:24, 6:19, 6:23, 17:25, 20:7-21,
 9         27:14-28:17, 41:20-42:21)
10               -- Plaintiffs’ Statement of Genuine Dispute of Material Fact of United’s
11         Additional Material Facts (Dkt. 100-1): 0.5 pages of the 47.3 pages, or 4.8 %
12         (pages/lines 1:8-10, 9:23-10:2)
13               -- Plaintiffs’ Reply In Support of Motion for Preliminary Injunction (Dkt.
14         102): 1/3 page of the 20 pages, or 1.7%
15               -- United’s Motion In Limine to Exclude the Testimony of Chris
16         Hammersmark (Dkt. 108): 2.2 pages of the 20.7 pages, or 10.6% (pages/lines 2:5-
17         7, 3:3-7, 4:13-17, 14:5-15:17, 20:15-19)
18               -- Plaintiff’s Opposition to United’s Motion In Limine to Exclude the
19         Testimony of Chris Hammersmark (Dkt. 116): two pages of the 19.2 pages, or
20         10.4% (pages/lines 7:1-6, 16:24-18:15)
21               -- United’s Reply in Support of Motion In Limine to Exclude the Testimony
22         of Chris Hammersmark (Dkt. 123): 0.3 pages of the 7.1 pages, or 4.2% (3:5-9, 4:5-
23         7 pages/lines)
24               -- Joint Trial Exhibit List (Dkt. 133): 51.5 of Plaintiffs’ 317 trial exhibits and
25         122 of United’s 644 trial exhibits or 16.2% (Plaintiffs) and 17.4% (United) of the
26         exhibits devoted to Flycatcher
27               -- United’s Trial Memorandum of Contentions of Fact and Law (Dkt. 135):
28         0.5 pages of the 12.4 pages, or 4% (pages/lines 7:9-15, 9:18, 10:2-7, 13:10)
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                  40
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 43 of 83 Page ID
                                      #:27664



 1                -- Plaintiffs’ Proposed Trial Findings of Fact and Conclusions of Law (Dkt.
 2         145): 36.5 pages of the 206.2 pages, or 17 % (pages/lines 133:1-164:18, 192:13-
 3         194:21, 197:24-198:1, 198:7-10, 203:5-204:19)
 4                -- United’s Proposed Trial Findings of Fact and Conclusions of Law (Dkt.
 5         144): 1.2 pages of the 6.3 pages, or 17.7% (pages/lines 2:20-3:4, 6:16-7:6)
 6         Thus, as reflected in my exercise of billing judgment, it is readily apparent that it is
 7   appropriate to reduce Plaintiffs’ lodestar by only a relatively small percentage to reflect
 8   that they did not prevail on their bird take claims given the demonstrably small portion of
 9   the case devoted to those claims.
10         80.    To make these billing reductions, with assistance from my co-counsel, I first
11   identified and cut all time records that facially identified tasks related to Plaintiffs’ bird
12   claims, i.e., records related to factual research about bird species, records related to legal
13   research exclusively related to bird take claims, records that reflected discussions
14   between Plaintiffs’ attorneys regarding bird claims, and records related to drafting bird
15   take-related sections of briefs or other documents. I and my co-counsel also cut all time
16   entries for tasks related to the following witnesses, who were exclusively focused on bird
17   take claims: Mary Whitfield, Dr. Steven Bachman, Dr. John Hindley, and Dr. Bruce Orr.
18   I and my co-counsel reduced all time spent drafting and reviewing expert reports,
19   preparing for and taking depositions of these witnesses, reviewing deposition transcripts,
20   examining these witnesses at trial, drafting or opposing motions in limine regarding these
21   experts’ testimony, and objecting to evidence presented by these witnesses, as well as any
22   other tasks performed that involved these witnesses. One of Plaintiffs’ experts, Dr.
23   Hammersmark provided expert opinions and assistance on both Plaintiffs’ Steelhead and
24   bird take claims (though far more of his time was taken up with work on Plaintiffs’
25   Steelhead claim). My co-counsel and I have carefully reviewed our time records to
26   segregate out time that we spent working with Dr. Hammersmark on birds claims.
27         81.    Many of the time records submitted by Plaintiffs’ attorneys obviously relate
28   exclusively to Plaintiffs’ claim regarding unauthorized take of Steelhead, which Plaintiffs
     DECLARATION OF CHRISTOPHER SPROUL                              CASE NO. 16-cv-03869-DOC-PLA
                                                    41
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 44 of 83 Page ID
                                      #:27665



 1   prevailed on. Therefore I did not reduce these entries due to Plaintiffs’ failure to prevail
 2   on its bird take claims. For example, any time entry for a task performed related to the
 3   following witnesses is necessarily related to Plaintiffs’ Steelhead claim because these
 4   witnesses were exclusively focused on Steelhead: Dr. Sharon Kramer, Kozmo Bates,
 5   Jonathon Mann, Dr. Dudley Reiser, Steve Howard, Dana Postelwait, and Ed Wallace. In
 6   addition, all tasks performed related to communications with NMFS, review of NMFS
 7   documents, or examination of NMFS witnesses Anthony Spina and Darren Brumback
 8   were exclusively related to Plaintiffs’ Steelhead claim. All time entries related to review
 9   of certain documents, such as NMFS’s 2008 Biological Opinion, United’s draft Multi-
10   Species Habitat Conservation Plan, United-NMFS correspondence, the 2010 United Fish
11   Panel Report; various reports from United consultants, such as R2, AECOM, NHC and
12   Entrix retained to analyze Steelhead impacts and potential alternatives to Vern Freeman
13   Dam’s current fish ladder, United’s annual reports addressing its attempts to monitor by
14   impacts on Steelhead, United’s operational logs documenting its operation of the Vern
15   Freeman Dam diversion, NMFS publications addressing Steelhead such as NMFS’s
16   Federal Register notice of ESA listing of Steelhead and Steelhead Recovery Plan, are also
17   exclusively related to Plaintiffs’ Steelhead claim as these documents only addressed
18   topics pertinent to United’s impact on Steelhead.
19         82.    Most of the requests for production of documents, interrogatories, and
20   requests for admission that Plaintiffs sent to United requested information pertinent
21   exclusively to Plaintiffs’ Steelhead claim (Claim 1); only a relatively small portion of this
22   discovery pertained to Plaintiffs’ Claims 2, 3, and 4 on bird species. Most of the
23   subpoenas that Plaintiffs sent to third parties also related exclusively to Plaintiffs’
24   Steelhead claim. All of the 13 subpoenas that Plaintiffs sent to the following third parties
25   were exclusively related to Plaintiffs’ Steelhead claims, as these organizations and
26   individuals only had information pertinent to Steelhead-related issues in the case:
27   Western Fishes, AECOM, Alden Research Laboratory, Inc.; Payne/TRPA/Normandeau,
28   R2 Resources, NHC, GEI, MWH/Stantec, Cardno/Entrix, Terry Roelofs, William Trush,
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   42
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 45 of 83 Page ID
                                      #:27666



 1   Jonathan Mann, and Kozmo Bates. And only about 25% of the document production
 2   request set forth in Plaintiffs’ additional subpoena to Stillwater Sciences was directed to
 3   Flycatcher related information.
 4         83.    Other time records that I reviewed involved tasks that would have been
 5   performed in the same amount of time even if Plaintiffs had not brought bird claims, i.e.,
 6   these were essential tasks to pursuing the Steelhead claim. For example, Plaintiffs’
 7   attorneys would have incurred the same level of fees performing a task like drafting the
 8   civil cover sheet regardless if Plaintiffs were alleging take of birds or if Plaintiffs were
 9   only bringing a claim for take of Steelhead. To give another example, Plaintiffs’ expert
10   Dr. Hammersmark was retained to work on both the Flycatcher and Steelhead claims. A
11   task such as drafting his retainer agreement would have been performed even if he was
12   only retained for the Steelhead claim—making it appropriate not to reduce time on these
13   tasks for billing judgment, which would have been essential and performed in the same
14   amount of time even if the Steelhead claim was the sole claim.
15         84.    I cut all time for fees incurred that would not have been incurred but for
16   Plaintiffs bringing bird claims. In some instances, Plaintiffs’ attorneys incurred fees
17   working on both bird claims and the Steelhead claim--such as when working on
18   Plaintiffs’ Motion for Summary Judgment which sought summary judgment on both the
19   Steelhead and Flycatcher claims. For those time entries where an attorney was
20   performing a task that involved a mix of Steelhead and bird claims, I reduced the time
21   entry to that reasonably claimed for work that advanced the Steelhead claim.
22         85.    My co-counsel and I have sought to limit the number of hours spent and
23   number of attorneys involved in preparing this case to the extent possible to minimize the
24   costs of litigation, while still being effective. While I always seek to do so in keeping
25   with what I believe to be the ethical obligations of counsel to clients and the judicial
26   process, I had special motivation to do so in this case. I and several of my co-counsel are
27   working on contingency in this matter as Plaintiffs, nonprofit organizations, lack
28   sufficient financial resources to pay for legal counsel. This gave me additional financial
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   43
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 46 of 83 Page ID
                                      #:27667



 1   motivation to reduce the risks to my firm and my co-counsel by striving to keep the time
 2   invested in this case to that I have judged to be prudently necessary.
 3         86.       I closely supervised and directed the work of the additional lawyers brought
 4   onto Plaintiffs’ litigation team to ensure their productivity and to avoid duplication to the
 5   maximum extent feasible. To prepare Plaintiffs’ fees motion, I have spent many hours
 6   reviewing the time records of all of these attorneys for any work that seemed relatively
 7   inefficient or excessive, and I have reduced or cut their hours in exercise of billing
 8   judgment whenever I deemed this to be the case (in addition to billing reductions I made
 9   for work on birds claims). In total, I reduced Plaintiffs’ lodestar by 1,808.73 hours (or
10   $1,000,911.57 or about 25.7%) due to time incurred pursuing bird claims and to trim any
11   “fat” in Plaintiffs’ billing. This reduction is reasonable given the thorough methodology
12   that I utilized to make billing judgment reductions, that the vast bulk of the time spent in
13   this case was on Plaintiffs’ winning Steelhead claim rather than on the bird take claims
14   that Plaintiffs did not prevail on, that this matter was extraordinarily complex and went to
15   an 11-day trial involving numerous expert witnesses on multiple disciplines, and that I
16   diligently pursued directing and monitoring my various co-counsel to ensure their
17   productivity.
18            IV.          My Hourly Rate for Attorney Work
19         87.       I have set my rate for purposes of this action at $840 per hour. In my
20   opinion, this rate is well within the reasonable 2018 market rate in the Central District of
21   California for an attorney with my skill, experience, and reputation. To calculate my
22   hourly rate, my co-counsel and I performed an extensive review of fee awards in cases
23   involving a wide variety of complex civil litigation in the U.S. District Court for the
24   Central District of California as well as other market data.
25         88.       Specifically, as one key metric to determine a reasonable 2018 market rate
26   for me, my co-counsel and I determined the average of rates awarded in numerous
27   complex civil litigation cases in Central District of California cases from 2014 to 2018
28
     DECLARATION OF CHRISTOPHER SPROUL                              CASE NO. 16-cv-03869-DOC-PLA
                                                    44
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 47 of 83 Page ID
                                      #:27668



 1   for attorneys with a range of 28 to 36 years of experience. 4 The following chart shows
 2   the data points we relied on to reach this average. The relevant cases are discussed in the
 3   following paragraphs. As depicted below, attorneys with these years of experience were
 4   awarded rates ranging from $700 to $950 per hour in these cases. The average of the
 5   awarded rates is $838 per hour. I have rounded this sum to $840 per hour as one of the
 6   primary bases for determining my rate.
 7   Year        Hourly            Case Name
 8   Attorney Rate
 9          28   $850       Nozzi v. Hous. Auth., No. CV 07-380
10                          PA (FFMx), 2018 U.S. Dist. LEXIS
11                          26049 (C.D. Cal. Feb. 15, 2018)
12          28   $775       Rodriguez v. County of Los Angeles,
13                          C.D. Cal. No. 2:10-cv-06342- CBM-
14                          AJW, Order Granting Plaintiffs'
15                          Motion for Attorneys' Fees, filed
16                          December 29, 2014
17          28   $700       Rodriguez v. County of Los Angeles,
18                          C.D. Cal. No. 2:10-cv-06342- CBM-
19                          AJW, Order Granting Plaintiffs'
20                          Motion for Attorneys' Fees, filed
21                          December 29, 2014
22          28   $810       Tahaya Misr Inv., Inc. v. Helwan
23                          Cement S.A.E., No. 2:16-cv-01001-
24
     4
25     Whenever the case decisions referred to below did not readily indicate the identity of
     the attorneys involved or their years of experience, I and my associates discerned this
26   information by a combination of looking up the attorneys' declarations submitted in the
27   cases in support of the request for attorneys fees, looking up the year these attorneys were
     admitted into practice on the California State Bar website, and/or looking up this
28   information on the attorneys’ own websites.
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                  45
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 48 of 83 Page ID
                                      #:27669



 1                         CAS (AFMx), 2017 U.S. Dist. LEXIS
 2                         10456 (C.D. Cal. Jan. 23, 2017)
 3         28   $700       Doe v. United Healthcare Ins. Co., No.
 4                         SACV 13-0864 DOC(JPRx), 2014
 5                         U.S. Dist. LEXIS 194727 (C.D. Cal.
 6                         Oct. 15, 2014)
 7         29   $850       Nozzi v. Hous. Auth., No. CV 07-380
 8                         PA (FFMx), 2018 U.S. Dist. LEXIS
 9                         26049 (C.D. Cal. Feb. 15, 2018)
10         29   $930       Perfect 10, Inc. v. Giganews, Inc., No.
11                         CV 11-07098-AB (SHx), 2015 U.S.
12                         Dist. LEXIS 54063 (C.D. Cal. Mar.
13                         24, 2015)
14         31   $865       Amusement Art, LLC v. Life Is
15                         Beautiful, LLC, No. 2-14-cv-08290-
16                         DDP-JPR, 2017 U.S. Dist. LEXIS
17                         79135 (C.D. Cal. May 23, 2017)
18         32   $800       Doe v. United Healthcare Ins. Co., No.
19                         SACV 13-0864 DOC(JPRx), 2014
20                         U.S. Dist. LEXIS 194727 (C.D. Cal.
21                         Oct. 15, 2014)
22         32   $845       Michael Corona, et al v. Sony Pictures
23                         Entertainment (case no. 14-cv-09600-
24                         RGK)
25         35   $925       Doe v. United Healthcare Ins. Co., No.
26                         SACV 13-0864 DOC(JPRx), 2014
27                         U.S. Dist. LEXIS 194727 (C.D. Cal.
28                         Oct. 15, 2014)
     DECLARATION OF CHRISTOPHER SPROUL                         CASE NO. 16-cv-03869-DOC-PLA
                                                46
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 49 of 83 Page ID
                                      #:27670



 1         35    $895       Michael Corona, et al v. Sony Pictures
 2                          Entertainment (case no. 14-cv-09600-
 3                          RGK)
 4         36    $950       Doe v. United Healthcare Ins. Co., No.
 5                          SACV 13-0864 DOC(JPRx), 2014
 6                          U.S. Dist. LEXIS 194727 (C.D. Cal.
 7                          Oct. 15, 2014)
 8
           89.    In Tahaya Misr Inv., Inc. v. Helwan Cement S.A.E., No. 2:16-cv-01001-CAS
 9
     (AFMx), 2017 U.S. Dist. LEXIS 10456, at *3 (C.D. Cal. Jan. 23, 2017), the court found
10
     that each of the hourly rates requested were “reasonable in light of their respective levels
11
     of experience and the local legal market.” Lorenzo Gasparetti states in his declaration
12
     (Dkt. 114, p. 1) that he had 28 years of experience in 2016, and charged a discounted
13
     hourly rate of $810 per hour for this matter.
14
           90.    In Nozzi v. Hous. Auth., No. CV 07-380 PA (FFMx), 2018 U.S. Dist. LEXIS
15
     26049, at **20-21 (C.D. Cal. Feb. 15, 2018), the court considered the total lodestar and
16
     approved the requested fee award. In that case, attorneys Anne Richardson and Lisa
17
     Jaskol charged an hourly rate of $850. According to Anne Richardson’s declaration (Dkt.
18
     324, ¶ 8), Ms. Richardson graduated from law school in 1989 and therefore had 28 years
19
     of experience in 2017. Ms. Jaskol graduated from law school in 1988 and therefore had
20
     29 years of experience in 2017 (Dkt. 324, ¶ 8).
21
           91.    In Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK (SHx),
22
     2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12, 2016), the court found that the
23
     requested hourly rates were “reasonable and consistent with those prevailing in the
24
     community for similar services.” Id. at *3. In that case, the plaintiffs requested an hourly
25
     rate of $845 for Daniel C. Girard (Dkt. 159-2), an attorney who according to his LinkedIn
26
     profile graduated from law school in 1984 (see
27
     https://www.linkedin.com/in/danielgirard1/) and therefore had 32 years of experience in
28
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                     47
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 50 of 83 Page ID
                                      #:27671



 1   2016. The plaintiffs also requested an hourly rate of $895 for Lynn Lincoln Sarko (Dkt.
 2   159-2), an attorney who graduated law school in 1981 and therefore had 35 years of
 3   experience in 2016 ((Dkt. 159) at ¶ 90).
 4         92.    In Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx), 2015
 5   U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015), the court found that defendants’
 6   requested hourly rates were “reasonable” and “comparable to prevailing market rates for
 7   attorneys of similar experience, skill, and reputation in similarly complex litigation.” Id.
 8   at **61-62. Andrew Bridges requested hourly rates ranging from $825 per hour in 2011,
 9   when he had 26 years of experience and up to $930 per hour for work performed in 2014,
10   when he had 29 years of experience. Id. at *45.
11         93.    In Amusement Art, LLC v. Life Is Beautiful, LLC, No. 2-14-cv-08290-DDP-
12   JPR, 2017 U.S. Dist. LEXIS 79135 (C.D. Cal. May 23, 2017), the court found that the
13   defendant’s requested hourly rates were “reasonable” and “in line with the prevailing
14   rates.” Id. at **17-18. Defendants’ counsel charged hourly rates between $450 to $865.
15   Id. at *17. The exhibits setting forth the billing rates of each attorney were submitted
16   under seal. However, the Boyd Declaration (Dkt. 181) states that the most experienced
17   attorney was Barni Rothman, an attorney who received her J.D. in 1984 and had been
18   practicing for 31 years. Thus the highest hourly rate in that case, $865, can be attributed
19   to an attorney of 31 years or less experience.
20         94.    In Rodriguez v. County of Los Angeles, No. 2:10-cv-06342-CBM-AJW,
21   Order Granting Plaintiffs' Motion for Attorneys' Fees, (C.D. Cal. December 29, 2014)
22   (Dkt. 720, pp. 14-16), the court found requested rates reasonable including $775 per hour
23   for David McLane and $700 per hour for James Muller, two attorneys who each had 28
24   years of experience in 2014.
25         95.    In Doe v. United Healthcare Ins. Co., No. SACV 13-0864 DOC (JPRx),
26   2014 U.S. Dist. LEXIS 194727, at **7-8 (C.D. Cal. Oct. 15, 2014), this Court found that
27   the requested hourly rates were reasonable. In that case, Catherine I. Hanson charged an
28   hourly rate of $800 an hour. Id. at *12. According to the California Bar Association’s
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  48
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 51 of 83 Page ID
                                      #:27672



 1   website, Ms. Hanson was admitted to the bar in 1982 and therefore had 32 years of
 2   experience in 2014. Harvey Rosenfield charged $925 an hour. Id. Mr. Rosenfield was
 3   admitted to the bar in 1979 and therefore had 35 years of experience in 2014 (Dkt. 44-4).
 4   Joe R. Whatley Jr. an attorney who was admitted to the bar in 1978 and had 36 years of
 5   experience in 2014, charged $950 per hour (Dkt. 44-2, p. 5). Alan M. Mansfield, who
 6   graduated from law school in 1986 and had 28 years of experience in 2014, charged $700
 7   per hour (Dkt. 44-2, p. 14).
 8         96.    Some of the cases I have relied on in calculating my average hourly rate
 9   were decided several years ago. As case outcomes and other readily available market
10   information makes plain, attorney hourly rates have increased in the years since some of
11   these cases were decided. If the rates awarded to attorneys with comparable years of
12   experience in those cases were to be adjusted to the equivalent 2018 rates, those rates
13   would be significantly higher.
14         97.    I have endeavored to project what the rates awarded several years ago in
15   some of these cases would be if appropriately adjusted for inflation in the price of legal
16   services. I have employed an adjustment factor of 3% per year, which in my opinion is a
17   conservative rate that likely is less than the true inflation in the Los Angeles/Orange
18   County legal market. I am basing the 3% adjustment rate on Barrett Litt’s declaration
19   submitted on January 9, 2018 in Nozzi v. Hous. Auth., No. CV 07-380 PA (FFMx) (Dkt.
20   311, ¶ 21-27), which included a detailed analysis of the annual rate of increase for the
21   nation-wide Legal Services Component of the Consumer Price Index produced by the
22   Bureau of Labor Statistics in the Department of Labor. Mr. Litt calculated that the
23   average annual rate increase of the Legal Services Consumer Price Index was 2.96%
24   between June 2008 and May 2018 (id. at ¶ 22). I agree with Mr. Litt that the national 3%
25   increase per year is likely an underestimate of fee increases in major metropolitan areas,
26   which have reported more rapid increases in legal rates (id. at ¶ 23).5
27
           5
              For support for my opinion that attorney hourly rates have increased in recent
28   years, I point to a series of federal court decisions that have awarded me attorney fees
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                  49
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 52 of 83 Page ID
                                      #:27673



 1
 2   between 2011 and 2017. Pacificans For A Scenic Coast v. Cal. DOT, No. 15-02090, 2017
     U.S. Dist. LEXIS 199145 (N.D. Cal. Nov. 22, 2017); Our Children’s Earth Foundation
 3
     v. National Marine Fisheries Service, No. 14-01130, 2017 U.S. Dist. LEXIS 29130 (N.D.
 4   Cal. Mar. 1, 2017); Our Children’s Earth Foundation v. U.S. Environmental Protection
 5   Agency, No. 13-02857, 2016 U.S. Dist. LEXIS 40626 (N.D. Cal. Mar. 25, 2016)); S.
     Yuba River Citizens League v. Nat'l Marine Fisheries Serv. (“SYRCL”), No. 06-2845,
 6   2012 U.S. Dist. LEXIS 42287, at *9 (E.D. Cal. Mar. 26, 2012), aff'd 2014 U.S. App.
 7   LEXIS 12450 (9th Cir. July 1, 2014); San Francisco Baykeeper v. West Bay Sanitary
     District, No. C-09-5676, 2011 U.S. Dist. LEXIS 138093, at **20-26 (N.D. Cal. Dec. 1,
 8   2011) (Dkt. 174). In these decisions, the courts awarded me higher hourly rates than I had
 9   been awarded in previous years—with some of the increases well exceeding 3% per year.
     For example, Judge Orrick in Our Children’s Earth Foundation v. National Marine
10   Fisheries Service, noted that "For time in 2016--as to which plaintiffs may have not had
11   an hourly rate approved by another court--plaintiffs are entitled to a 10% increase over
     their 2015 approved-rates, absent specific justification supported by a declaration
12   explaining why a particular attorney or paralegal should be granted a higher percentage
13   increase." 2017 U.S. Dist. LEXIS 29130, at *31.
            This case law is well reflected in legal journal and legal blog articles that I have
14   read over the years emphasizing that attorney rates have continued to increase
15   substantially year after year. See, e.g., ABA Journal, “Average Hourly Billing Rate For
     Partners Last Year Was $727 In Largest Law Firms” (posted July 15, 2013) (noting that
16   attorney billing rates nationally increased 3.1% for law firm partners and 7.4% for
17   associates the prior year) (published at:
     http://www.abajournal.com/news/article/average_hourly_billing_rate_for_partners_last_y
18   ear_was_727_in_largest_law_f/).
19          I further note that the U.S. Department of Justice's so-called “Laffey Matrix,”
     which the Department of Justice publishes annually to provide objective guidance in
20   assessing appropriate hourly rates for attorneys of differing levels of experience in the
21   Washington, D.C. area, has consistently shown annual increases in prevailing attorney
     hourly rates. The Department of Justice Laffey Matrix is published at:
22   https://www.justice.gov/usao-dc/file/796471/download. Notably, the Department of
23   Justice has relied upon the PPI-OL to estimate the annual increase in attorney hourly rates
     which is a national index of the general rise in attorney compensation.
24          I also note the Declaration of Richard M. Pearl (“Pearl Decl.”) prepared for La
25   Mirada Avenue Neighborhood Association Of Hollywood v. City of Los Angeles, Case
     No. BS140889, (CA Superior Ct. County of Los Angeles) provides additional supporting
26   information. Attached hereto as Ex. 8 is a true and correct copy of the Pearl Decl. The
27   Pearl Decl. (dated January 19, 2017) broadly surveyed Los Angeles metropolitan area
     attorneys’ fees data. Mr. Pearl is the principal of his own law firm, the Law Offices of
28   Richard M. Pearl, in Berkeley, California. He specializes in issues related to court-
     DECLARATION OF CHRISTOPHER SPROUL                          CASE NO. 16-cv-03869-DOC-PLA
                                                 50
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 53 of 83 Page ID
                                      #:27674



 1         98.    Applying the 3% per year adjustment factor to the rate awarded in Doe v.
 2   United Healthcare Ins. Co., which was decided four years ago in 2014, the rate of $800
 3   per hour that this Court found reasonable for an attorney with 32 years of experience
 4   would equate to a rate of $900.41 per hour for an attorney with 32 years of experience in
 5   2018. Therefore, my hourly rate of $840 per hour is significantly below the inflation-
 6
 7   awarded attorneys' fees, including the representation of parties in fee litigation and
     appeals, serving as an expert witness, and serving as a mediator and arbitrator in disputes
 8   concerning attorneys fees and related issues. Ex. 8 ¶ 1. Notably, one federal court
 9   expressly recognized that “Mr. Pearl specializes in matters relating to court-awarded
     attorneys' fees and has served as an expert witness, mediator, and arbitrator in fee
10   disputes and related matters. He has also written extensively on court-awarded attorneys'
11   fees. Mr. Pearl is ‘frequently called upon to opine about the reasonableness of attorneys'
     fees.’” Kranson v. Fed. Express Corp., 2013 U.S. Dist. LEXIS 173499 (N.D. Cal. Dec.
12   11, 2013) (citations omitted). Mr. Pearl opines “in my experience, [from 2014 to January
13   2017], most Los Angeles Area firms have raised their rates by at least 5-10%." Pearl
     Decl. ¶ 15. The extensive data in the Pearl Decl. confirms that attorneys rates have
14   continued to increase annually.
15          The Pearl Decl., though the data is somewhat dated at this point, also adds
     additional support for the reasonableness of $840 per hour as a 2018 prevailing market
16   rate in the Los Angeles/Orange County market for an attorney with 32 years of
17   experience—and that the rates claimed by Plaintiffs’ other attorneys are also reasonable.
     For example, the Pearl Decl. recites that a 15 year attorney was awarded $900 per hour
18   and a two-year attorney was awarded $450 per hour as 2016 rates in The Kennedy
19   Commission v. City of Huntington Beach, No. 30-2015-00801675 (Ca. Superior Ct.,
     County of Los Angeles July 13, 2016). Pearl Decl. ¶ 14. $900 per hour is substantially
20   less than I am claiming in 2018, even though I have more than twice the experience. For
21   additional example, the Pearl Decl. recites the following year 2016 hourly rates awarded
     in State Compensation Insurance Fund v. Khan, et al., Case No. SACV 12-01072-
22   CJC(JCGx) (C.D. Cal. July 6, 2016) (Dkt. 408): 22 years: $890/hour, 20 years:
23   $840/hour, five years: $670/hour, four years: $560/hour, paralegals: $325-$340/hour.
     Pearl Decl. ¶ 14. Again, the $890 per hour rate for a 22 year lawyer is substantially less
24   than the rate that I am claiming even though I have a decade more experience.
25          The Pearl Decl. further pointed out that a Wall Street Journal article published on
     April 9, 2013, "On Sale: The $1150 Per Hour Lawyer " noted that the 50 top grossing law
26   firms in 2013 billed their partners at an average rate between $879 and $882 per hour.
27   The Pearl Decl. further pointed out that the Los Angeles law firm Gibson Dunn &
     Crutcher charged $1,125 per hour for a 37 year lawyer, $955 per hour for a 23 year
28   lawyer and $575 per hour for a three-year lawyer as 2015 rates. Pearl Declaration ¶ 16.
     DECLARATION OF CHRISTOPHER SPROUL                          CASE NO. 16-cv-03869-DOC-PLA
                                                 51
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 54 of 83 Page ID
                                      #:27675



 1   adjusted hourly rate that this Court awarded to a 32 year attorney in 2014. This further
 2   supports that my claimed rate of $840 per hour as a 2018 rate is well within reasonable
 3   prevailing market rates in the Central District of California.
 4         99.    I have also compared my rate to Barrett Litt’s analysis of prevailing market
 5   rates as reflected in his January 9, 2018 declaration in Nozzi v. Hous. Auth., No. CV 07-
 6   380 PA (FFMx) (Dkt. 311). Under my supervision, my associates collected data from Mr.
 7   Litt’s “Table 3 – Commercial or Reported Standardized Rates Reflected in Select
 8   Attorney Fee Awards, Declarations or Reports,” which analyzes attorney fee awards and
 9   rates charged in commercial litigation in the Central District of California (Dkt. 311-2,
10   pp. 11-16; see Dkt. 311, ¶15-20 (explaining methodology)). My associates and I adapted
11   this data to reflect fee awards for attorneys with comparable years of experience to me,
12   including data from attorneys with 28-36 years of experience. This data is reflected in the
13   chart below. Footnotes detailing citations for each of the rates reported are included on
14   pages 16-22 of Exhibit B of the Litt Declaration (Dkt. 311-2).
     AVERAGES                                           32 YRS $                        $
15
                                               EXPERIENCE 820                           997
16                                                      (4 YRS
17                                                   BEFORE/
                                                       AFTER)
18   Atty             Firm                         Practice Yrs     Rate         Year
19                                                   [Grad Yr]                        Adjusted
                                                                                         Rate
20   Unnamed            Paul Hastings                   36 (1974)        $940    2010   $1,156
21   Unnamed            Lieff Cabraser                  34 (1978)        $800    2012    $927
22   Unnamed            O’Melveny &                     34 (1975)        $860    2009   $1,089
                        Myers
23   Unnamed            Paul Hastings                   33 (1978)        $940    2011      $1,122
24   Daniel Kolkey      Gibson Dunn                     32 (1977)        $840    2009      $1,064
25   Unnamed            Pachulski, Stang et             32 (1977)        $650    2009       $823
                        al.
26   Unnamed            Hennigan, Bennett               31 (1978)        $680    2009         $861
27                      & Dorman

28
     DECLARATION OF CHRISTOPHER SPROUL                              CASE NO. 16-cv-03869-DOC-PLA
                                                  52
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 55 of 83 Page ID
                                      #:27676



     Unnamed            Hennigan, Bennett                30 (1979)         $760     2009        $963
 1
                        & Dorman
 2
     Unnamed            Lieff Cabraser                   29 (1983)         $775     2012        $898
 3   Arturo             Morrison &                       28 (1985)         $950     2013       $1,069
 4   Gonzalez           Forester

 5         100. As illustrated in the final column, Mr. Litt utilized the 3% adjustment factor

 6   to calculate the adjusted 2017 hourly rates (Dkt. 311, ¶ 21-27). The average 2017 hourly

 7   rate is $997 per hour. This rate would be slightly higher once adjusted for 2018 rates.

 8   Thus, my 2018 rate of $840 per hour is significantly lower than rates that have been

 9   charged by other attorneys engaged in commercial litigation in the Central District of

10   California once adjusted for the increased cost of legal services. I also note that my

11   claimed rate of $840 per hour is the same as set nine years ago, in 2009, to another

12   attorney with 32 years of experience (Daniel Kolkey). This again further supports that my

13   claimed rate of $840 per hour as a 2018 rate is well within reasonable prevailing market

14   rates in the Central District of California.

15         101. My associates and I have also compared my rates to rates awarded to civil

16   rights attorneys in the Central District of California, as set forth in Barrett Litt’s

17   Declaration in Nozzi v. Hous. Auth., No. CV 07-380 PA (FFMx) (Dkt. 311). Under my

18   supervision, my associates collected data from Mr. Litt’s “Table 1: Civil Rights Lodestar

19   Awards/Lodestar Crosschecks” which analyzes attorney fee awards and lodestar

20   crosschecks in civil rights litigation in the Central District of California (Dkt. 311-2, pp.

21   1-8; see Dkt. 311, ¶15-20 (explaining methodology)). My associates and I adapted this

22   data to reflect fee awards for attorneys with comparable years of experience to me,

23   including data from attorneys with 28-36 years of experience. This data is reflected in the

24   chart below. Footnotes detailing the sources for each of the rates reported are included on

25   pages 16-22 of Exhibit B of the Litt Declaration (Dkt. 311-2).
     AVERAGES                                           32 YRS      $744                      $871
26                                             EXPERIENCE
27                                                      (4 YRS
                                                     BEFORE/
28                                                     AFTER)
     DECLARATION OF CHRISTOPHER SPROUL                               CASE NO. 16-cv-03869-DOC-PLA
                                                    53
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 56 of 83 Page ID
                                      #:27677



 1
     ATTORNEY         FIRM                    Practice Yrs RATE YEAR           ADJUSTED
 2                                              [Grd. Yr.]                         RATE
 3   David Borgen     Goldstein Borgen            35 (1981  $795 2016            $819
                      Dardarian
 4   Mark             ACLU                       35 (1974)      $740    2009       $937
 5   Rosenbaum
     Thomas P.        Law Offices of             34 (1979)      $725    2013       $816
 6   Greerty          Thomas P. Greerty
 7   Paul L.          Schonbrun, de              33 (1976)      $750    2009       $950
     Hoffman          Simone
 8
     Carol Sobel      Law Office of Carol        32 (1978)      $725    2010       $892
 9                    Sobel
     Unnamed          Prison Law Office          32 (1978)      $700    2010       $861
10
     Unnamed          Bingham,                   32 (1978)      $700    2010       $861
11                    McCutcheon
12   Jose R. Allen    Skadden, Arps              31 (1985)              2016      $1,185
                                                           $1,150
13   Carol Sobel     Law Ofc Carol               31 (1978)  $710        2009       $899
14                   Sobel
     Carol A. Sobel Law Offices of               31 (1978)      $710    2009       $899
15                   Carol Sobel
16   Dale Galipo     Law Ofc Dale                30 (1984)      $800    2014       $874
                     Galipo
17
     Dale Galipo     Law Ofc Dale                30 (1984)      $800    2014       $874
18                   Galipo
     Linda Dardarian Goldstein Borgen            29 (1987)      $775    2016       $798
19
                     Dardarian
20   Michael Bien    Rosen Bien Galvan           28 (2008)      $640    2008       $835
21                   & Grunfeld
     David M.        Kaye, McLane,               28 (1988)      $775    2014       $847
22   McLane          Bednarski & Litt
23   Jim DeSimone    Schonbrun, de               28 (1985)      $725    2013       $816
                     Simone
24   Dale Galipo     Law Ofc of Dale             28 (1984)      $700    2012       $811
25                   Galipo
     Susan Abitanta Law Office of Ian            28 (1983)      $600    2011       $716
26                   Herzog
27   Robert Rubin    LCCR                        28 (1978)      $625    2006       $865
28
     DECLARATION OF CHRISTOPHER SPROUL                       CASE NO. 16-cv-03869-DOC-PLA
                                            54
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 57 of 83 Page ID
                                      #:27678



 1         102. As illustrated in the final column, Mr. Litt utilized the 3% adjustment factor
 2   to calculate his adjusted 2017 hourly rates (Dkt. 311, ¶ 21-27). The average 2017 hourly
 3   rate is $871 per hour. This rate would be slightly higher once adjusted for 2018 rates.
 4   Thus, my 2018 rate of $840 per hour is significantly lower than rates that have been
 5   awarded to attorneys engaged in civil rights litigation in the Central District of California
 6   once adjusted for the increased cost of legal services in recent years. This further supports
 7   that my claimed rate of $840 per hour as a 2018 rate is well within reasonable prevailing
 8   market rates in the Central District of California.
 9         103. Finally, I note that I have been awarded $775 per hour as a 2016 rate in a
10   consent judgment issued by the California Superior Court for the County of Orange in a
11   case brought pursuant to California Health & Safety Code §§ 25249.5, et seq. California
12   Health and Safety Code § 25249.7(f)(4)(B) requires California Superior Courts to find
13   that the award of attorneys fees sought in such consent judgments “is reasonable under
14   California law.” The California Superior Court for the County of Orange effectively
15   approved my hourly rate in issuing this consent judgment. The $840 hourly rate that I am
16   claiming in this case represents about a 4% per year increase over the $775 per hour that
17   the Orange County Superior Court found reasonable for me in 2016.6
18    V.   Hourly Rates for Plaintiffs’ Other Counsel
19         John Buse
20
     6
21     I have also been awarded $800 per hour as a 2017 rate in three consent judgments
     issued by the California Superior Court for the County of San Francisco in cases brought
22   pursuant to California Health & Safety Code §§ 25249.5, et seq. and $800 per hour as a
23   2017 rate in Pacificans For A Scenic Coast v. Cal. DOT, No. 15-02090, 2017 U.S. Dist.
     LEXIS 199145, at **5-9, a case against the U.S. Fish and Wildlife Service and the
24   California Department of Transportation asserting, inter alia, claims under the ESA.
25   These awards were all based upon a showing that $800 per hour was a reasonable 2017
     market rate for me in the San Francisco Bay Area legal market and thus are not directly
26   on point for this case in the Los Angeles/Orange County legal market. I point them out
27   only to illustrate that courts have awarded me rates not that much lower than $840 per
     hour that I am claiming in this case, especially if the $800 per hour were to be adjusted
28   for a year’s inflation.
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  55
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 58 of 83 Page ID
                                      #:27679



 1         104. John Buse has 26 years of experience as of the time this motion is filed. As
 2   detailed in his concurrently filed declaration, Mr. Buse has extensive experience in
 3   environmental litigation, particularly under the ESA. I am aware from talking with
 4   colleagues that Mr. Buse enjoys a reputation for environmental citizen suit expertise, as
 5   reflected in numerous successful citizen suit case outcomes. In conjunction with Mr.
 6   Buse, I have set his hourly rate at $780 per hour as an appropriate 2018 rate to claim in
 7   the Central District of California for an attorney of his level of skill, years of experience,
 8   and reputation for environmental law expertise. This rate is commensurate if not
 9   considerably lower than rates found reasonable in Central District of California attorneys
10   fee award decisions for attorneys with his level of experience working on cases involving
11   complex civil litigation. In setting this hourly rate, Mr. Buse and I have reviewed market
12   data and recent attorney fee awards in cases involving various types of complex civil
13   litigation in the U.S. District Court for the Central District of California, which are
14   described in detail below. A $780 per hour rate is substantially less than the rates
15   awarded to several lawyers with comparable experience in recent cases and is close to the
16   average of such awarded rates. Accordingly, in my opinion, this is a reasonable market-
17   based 2018 rate for his work in this case.
18         105. In Nozzi v. Hous. Auth., No. CV 07-380 PA (FFMx), 2018 U.S. Dist. LEXIS
19   26049 at **20-21 (C.D. Cal. Feb. 15, 2018), the court considered the total lodestar and
20   approved the requested fee award in a class action lawsuit. In that case, attorney Hernán
21   Vera charged an hourly rate of $750. According to Anne Richardson’s declaration (Dkt.
22   324, ¶ 8), Hernán Vera graduated from law school in 1994 and therefore had 23 years of
23   experience in 2017. Attorney Paul Estuar charged an hourly rate of $765. According to
24   Barrett Litt’s declaration (Dkt. 323, ¶ 10), Mr. Estuar graduated from law school in 1993
25   and therefore had 24 years of experience in 2017. Attorney Patrick Dunlevy charged an
26   hourly rate of $750. Mr. Dunlevy graduated law school in 1992 and therefore had 25
27   years of experience in 2017 (Dkt. 323, ¶ 10). Attorneys Anne Richardson and Lisa Jaskol
28   charged an hourly rate of $850. According to Anne Richardson’s declaration (Dkt. 324, ¶
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   56
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 59 of 83 Page ID
                                      #:27680



 1   8), Ms. Richardson graduated from law school in 1989 and therefore had 28 years of
 2   experience in 2017. Ms. Jaskol graduated from law school in 1988 and therefore had 29
 3   years of experience in 2017 (Dkt. 324, ¶ 8).
 4         106. In a July 19, 2018 minute order in Metrow v. Liberty Mut. Managed Care
 5   LLC, No. EDCV 16-01133 JGB (KKx), (Dkt. 67), the court awarded the requested
 6   attorney fees. Michael Gould, an attorney who had 27 years of experience in 2018
 7   according to his declaration (Dkt. 57-1, ¶ 2), charged an hourly rate of $750.
 8         107. In Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx), 2015
 9   U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015), the court found that defendants’
10   requested hourly rates were “reasonable” and “comparable to prevailing market rates for
11   attorneys of similar experience, skill, and reputation in similarly complex litigation.” Id.
12   at **61-62. Andrew Bridges requested hourly rates ranging from $825 per hour in 2011,
13   when he had 26 years of experience, up to $930 per hour for work performed in 2014,
14   when he had 29 years of experience. Id. at *45.
15         108. In Rodriguez v. County of Los Angeles, C.D. Cal. No. 2:10-cv-06342-CBM-
16   AJW, Order Granting Plaintiffs' Motion for Attorneys' Fees, filed December 29, 2014
17   (Dkt. 720, pp. 14-16), the court found requested rates reasonable including $775 per hour
18   for David McLane and $700 per hour for James Muller, two attorneys who each had 28
19   years of experience in 2014. Attorney Ronald Kaye, who had 26 years of experience,
20   charged $775 per hour, which the court also found reasonable. Id. at 14, 16.
21         109. In Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK (SHx),
22   2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12, 2016), the court found that the
23   requested hourly rates were “reasonable and consistent with those prevailing in the
24   community for similar services.” Id. at *3. In that case, the plaintiffs requested an hourly
25   rate of $850 for Michael Sobol (Dkt. 159-2), an attorney who graduated from law school
26   in 1989 and therefore had 27 years of experience in 2016 (Dkt. 159, ¶ 102).
27         110. In Tahaya Misr Inv., Inc. v. Helwan Cement S.A.E., No. 2:16-cv-01001-CAS
28   (AFMx), 2017 U.S. Dist. LEXIS 10456 at *3 (C.D. Cal. Jan. 23, 2017), the court found
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                    57
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 60 of 83 Page ID
                                      #:27681



 1   that each of the hourly rates requested were “reasonable in light of their respective levels
 2   of experience and the local legal market.” Lorenzo Gasparetti states in his declaration
 3   (Dkt. 114, p. 1) that he had 28 years of experience in 2016, and charged a discounted
 4   hourly rate of $810 per hour for this matter.
 5         111. In Toyo Tire & Rubber Co. v. H.K. Tri-Ace Tire Co., No. SACV 14-00054-
 6   CJC(JPRx), 2018 U.S. Dist. LEXIS 20668 at *10 (C.D. Cal. Jan. 24, 2018), the court
 7   found that the requested hourly rates were reasonable. Victor de Gyarfas requested rates
 8   of $675-$695 per hour (id. at *9). Mr. Gyarfas is an attorney who graduated from law
 9   school in 1994 (Dkt. 35-1, ¶ 20) and who therefore had 23 years of experience in 2017.
10         112. In a Minute Order filed on March 31, 2016 in Freedom from Religion
11   Foundation, Inc., et al., v. Chino Valley Unified School District Board of Education, et
12   al., Case No. 14-2336-JGB (DTBx) (Dkt. 101), the court found that plaintiffs’ requested
13   hourly rates were reasonable. In that case, plaintiffs sought an hourly rate of $650 for
14   David Kaloyanides, who was admitted to the California bar in 1992 and therefore had 24
15   years of experience in 2016 (Dkt. 101, pp. 6-7).
16         113. In Doe v. United Healthcare Ins. Co., No. SACV 13-0864 DOC(JPRx),
17   2014 U.S. Dist. LEXIS 194727 at **7-8 (C.D. Cal. Oct. 15, 2014), this Court found that
18   the requested hourly rates were reasonable. In that case, Edith M. Kallas charged an
19   hourly rate of $900 an hour. Id. at *12. Ms. Kallas graduated from law school in 1987
20   and therefore had 27 years of experience in 2014 (Dkt. 44-2, p. 6). This Court awarded
21   $700 per hour to Alan M. Mansfield, who graduated from law school in 1986 and had 28
22   years of experience in 2014 (Dkt. 44-2, p. 14).
23         Fredric Evenson
24         114. Fredric Evenson has 20 years of experience as of the time this motion is
25   filed. Mr. Evenson has been my co-counsel in many environmental laws citizen suits,
26   including cases brought under the ESA. Based on my years of experience with him, I am
27   well aware that he has extensive expertise in environmental citizen suit litigation--as is
28   further reflected in his concurrently filed declaration in support of Plaintiffs’ fee motion.
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                     58
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 61 of 83 Page ID
                                      #:27682



 1   In conjunction with Mr. Evenson, I have set his hourly rate at $735 per hour as an
 2   appropriate 2018 rate to claim in the Central District of California for an attorney of his
 3   level of skill, years of experience, and reputation for environmental law expertise. This
 4   rate is commensurate if not considerably lower than rates found reasonable in Central
 5   District of California attorneys fee award decisions for attorneys with his level of
 6   experience working on cases involving complex civil litigation. In setting this hourly rate,
 7   Mr. Evenson and I have reviewed market data and recent attorney fee awards in cases
 8   involving a wide variety of complex civil litigation in the U.S. District Court for the
 9   Central District of California, which are described in detail below. A $735 per hour rate
10   is substantially less than the rates awarded to several lawyers with comparable experience
11   in recent cases and is close to the average of such awarded rates. Accordingly, in my
12   opinion, this is a reasonable market-based 2018 rate for his work in this case.
13         115. In Nozzi v. Hous. Auth., No. CV 07-380 PA (FFMx), 2018 U.S. Dist. LEXIS
14   26049 at **20-21 (C.D. Cal. Feb. 15, 2018), the court considered the total lodestar and
15   approved the requested fee award in a class action lawsuit. In that case, attorney Hernán
16   Vera charged an hourly rate of $750. According to Anne Richardson’s declaration (Dkt.
17   324, ¶ 8), Hernán Vera graduated from law school in 1994 and therefore had 23 years of
18   experience in 2017. Attorney Paul Estuar charged an hourly rate of $765. According to
19   Barrett Litt’s declaration (Dkt. 323, ¶ 10), Mr. Estuar graduated from law school in 1993
20   and therefore had 24 years of experience in 2017. In Perfect 10, Inc. v. Giganews, Inc.,
21   No. CV 11-07098-AB (SHx), 2015 U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015),
22   the court found that defendants’ requested hourly rates were “reasonable” and
23   “comparable to prevailing market rates for attorneys of similar experience, skill, and
24   reputation in similarly complex litigation.” Id. at **61-62. Ilana Rubel requested hourly
25   rates ranging from $715 per hour in 2013, when she had 16 years of experience, up to
26   $750 per hour for work performed in 2014, when she had 17 years of experience (Dkt.
27   644-1, ¶ 18). In Tahaya Misr Inv., Inc. v. Helwan Cement S.A.E., No. 2:16-cv-01001-
28   CAS (AFMx), 2017 U.S. Dist. LEXIS 10456 at *3 (C.D. Cal. Jan. 23, 2017), the court
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  59
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 62 of 83 Page ID
                                      #:27683



 1   found that each of the hourly rates requested were “reasonable in light of their respective
 2   levels of experience and the local legal market.” Lorenzo Gasparetti states in his
 3   declaration (Dkt. 114, p. 1) that attorney Peter Ellis had 18 years of experience in 2016,
 4   and charged a discounted hourly rate of $730 per hour for this matter. In Doe v. United
 5   Healthcare Ins. Co., No. SACV 13-0864 DOC(JPRx), 2014 U.S. Dist. LEXIS 194727, at
 6   **7-8 (C.D. Cal. Oct. 15, 2014), this Court found that the requested hourly rates were
 7   reasonable. In that case, Pam Pressley charged an hourly rate of $650. Id. at *12. Ms.
 8   Pressley is a public interest lawyer with Consumer Watchdog who was admitted to the
 9   bar in 1995 and therefore had 19 years of experience in 2014 (Dkt. 44-4). Charlene P.
10   Ford charged an hourly rate of $700. Doe, 2014 U.S. Dist. LEXIS 194727 at *12. Ms.
11   Ford is a lawyer with Whatley Kallas who graduated from law school in 1993 and
12   therefore had 21 years of experience in 2014 (Dkt. 44-2, p. 12). Adjusting for inflation
13   using a factor of 3% annually (see my justification in paragraph 97 above for the 3%
14   annual increase rate), 2014 awards of $650 and $700 per hour would equate to $900.41
15   per hour for a 32 year attorney in 2018. In 3M Co. v. Phx. Auto. Refinishing Co., No. CV
16   17-00649-RSWL-DTB, 2018 U.S. Dist. LEXIS 70589 at *19 (C.D. Cal. Apr. 25, 2018),
17   the court found that the requested hourly rates for attorneys were reasonable and in line
18   with the prevailing market rates. In that case, Michael Kahn, an attorney who had been
19   practicing since 2002 and therefore had 16 years of experience, sought an hourly rate of
20   $790 (id. at **18-19). In Pac. Hosp. Grp. Ventures v. Newcrestimage Holdings, LLC, No.
21   8:17-cv-01353-JLS-JDE, 2017 U.S. Dist. LEXIS 159365 at *11-12 (C.D. Cal. Sep. 27,
22   2017), the court granted the requested attorney fee amount. Nathan Spatz charged $785
23   per hour (id. at 11). Mr. Spatz is an attorney who was admitted to the bar in 1999
24   according to the California Bar Association website, and therefore had 18 years of
25   experience in 2017. The court also awarded $720 per hour to Jeffrey Gans, an attorney
26   who graduated in law school in 1995 according to his firm’s website, and therefore had
27   22 years of experience in 2017 (see https://www.pillsburylaw.com/en/lawyers/jeffrey-
28   gans.html).In Sugarfina, Inc. v. Sweitzer Ltd. Liab. Co., No. 2:17-CV-07950-ODW(JCx),
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                  60
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 63 of 83 Page ID
                                      #:27684



 1   2018 U.S. Dist. LEXIS 137457 at **11-12 (C.D. Cal. July 30, 2018), the court found that
 2   the requested hourly rates were reasonable. Jennifer Trusso Salinas, an attorney with 20
 3   years of experience, charged an hourly rate of $752.02 (Dkt. 34, ¶ 19).
 4         Anthony Barnes
 5         116. Anthony Barnes has 20 years of experience as of the time this motion is
 6   filed. His extensive environmental law/citizen suit background is reflected in his
 7   concurrently filed declaration in support of Plaintiffs’ fee motion. In conjunction with
 8   Mr. Barnes, I have set his hourly rate at $720 per hour. Mr. Barnes has been my co-
 9   counsel in another case and from my experience working with him, I know him to be a
10   skilled civil litigator with expertise in environmental law. An hourly rate of $720 for an
11   attorney with 20 years of experience is lower than rates awarded to attorneys with
12   comparable years of experience in Central District of California cases this year. In one
13   case decided in the Central District of California this year, 3M Co. v. Phx. Auto.
14   Refinishing Co., No. CV 17-00649-RSWL-DTB, 2018 U.S. Dist. LEXIS 70589 (C.D.
15   Cal. Apr. 25, 2018), the court awarded a rate of $790 per hour to Michael Kahn, an
16   attorney who was admitted to the bar in 2002 and therefore had 16 years of experience,
17   four years of experience less than Mr. Barnes. In another case decided this year, Metrow
18   v. Liberty Mut. Managed Care LLC, No. EDCV 16-01133 JGB (KKx), 2018 U.S. Dist.
19   LEXIS 100835 (C.D. Cal. June 14, 2018), the court awarded a rate of $750 to Kyle R.
20   Nordrehaug, an attorney who was admitted to the bar in 1999 and therefore had 19 years
21   of experience, one year less than Mr. Barnes. In Sugarfina, Inc. v. Sweitzer Ltd. Liab.
22   Co., No. 2:17-CV-07950-ODW(JCx), 2018 U.S. Dist. LEXIS 137457 (C.D. Cal. July 30,
23   2018), the court awarded $752.02 per hour to Jennifer Trusso Salinas, an attorney who
24   graduated from law school in 1998 and therefore had 20 years of experience. Mr.
25   Barnes's requested rate of $720 per hour is less than the rates awarded to attorneys with
26   comparable years of experience this year.
27         117. Attorney fees awarded in the Central District in previous years also support
28   Mr. Barnes's rate and demonstrate that it is on the low end for an attorney with his
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                  61
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 64 of 83 Page ID
                                      #:27685



 1   experience level. In 2017, the Central District awarded an hourly rate of $785 to Nathan
 2   Spatz, an attorney who was admitted to the bar in 1999 and had 18 years of experience in
 3   2017, in Pac. Hosp. Grp. Ventures v. Newcrestimage Holdings, LLC, No. 8:17-cv-01353-
 4   JLS-JDE, 2017 U.S. Dist. LEXIS 159365 (C.D. Cal. Sep. 27, 2017). In Perfect 10, Inc. v.
 5   Giganews, Inc., No. CV 11-07098-AB (SHx), 2015 U.S. Dist. LEXIS 54063 (C.D. Cal.
 6   Mar. 24, 2015), the court awarded a 2014 hourly rate of $750 to Ilana Rubel and Brian
 7   Buckley, attorneys with 17 and 18 years of experience respectively.
 8         118. In one case decided several years ago, Doe v. United Healthcare Ins. Co.,
 9   No. SACV 13-0864 DOC(JPRx), 2014 U.S. Dist. LEXIS 194727 (C.D. Cal. Oct. 15,
10   2014), Judge Carter awarded an hourly rate of $650 to Pam Pressley, a public interest
11   lawyer with Consumer Watchdog who was admitted to the bar in 1995 and therefore had
12   19 years of experience in 2014, and awarded an hourly rate of $700 to Charlene P. Ford,
13   a lawyer with Whatley Kallas who was admitted to the bar in 1993 and therefore had 21
14   years of experience in 2014. Adjusting for inflation using a factor of 3% annually, 2014
15   awards of $650 and $700 per hour would equate to $731.58 for a 19 year attorney and
16   $787.86 for a 21 year attorney in 2018 (see my justification in paragraph 97 above for the
17   3% annual increase rate).
18         Jodene Isaacs
19         119. Jodene Isaacs has 15 years of experience as of the time this motion is filed.
20   Ms. Isaacs has been my co-counsel in multiple citizen suits brought under various
21   environmental laws for well over a decade. Her extensive environmental law/citizen suit
22   background is reflected in her concurrently filed declaration in support of Plaintiffs’ fee
23   motion. From my years of experience working with her and discussions with other
24   colleagues, I am well aware that she has a reputation for skill and expertise in various
25   aspects of environmental civil litigation. In conjunction with Ms. Isaacs, I have set her
26   hourly rate at $670 per hour as an appropriate 2018 rate to claim in the Central District of
27   California for an attorney with her level of skill, years of experience, and reputation for
28   environmental law expertise. This rate is commensurate if not considerably lower than
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  62
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 65 of 83 Page ID
                                      #:27686



 1   rates found reasonable in Central District of California attorneys fee award decisions for
 2   attorneys with her level of experience working on cases involving complex civil
 3   litigation. In setting this hourly rate, Ms. Isaacs and I have reviewed market data and
 4   recent attorney fee awards in cases involving a wide variety of complex civil litigation in
 5   the U.S. District Court for the Central District of California, which are described in detail
 6   below. A $670 per hour rate is substantially less than the rates awarded to several lawyers
 7   with comparable experience in recent cases and is close to the average of such awarded
 8   rates. Accordingly, in my opinion, this is a reasonable market-based 2018 rate for her
 9   work in this case.
10         120. Specifically, to determine her 2018 rate, Ms. Issacs and I surveyed numerous
11   Central District of California cases from 2014 to 2018 that awarded fees in complex civil
12   litigation cases. To calculate the average fee award for an attorney with 15 years of
13   experience, we collected data from these cases showing hourly rates that were awarded or
14   found to be reasonable for attorneys with a range of 13 to 17 years of experience. The
15   following chart shows the data points we relied on to reach this average, and the cases are
16   discussed in the following paragraphs. Averaging the hourly rates together results in an
17   average of $668 per hour for an attorney with comparable years of experience to Ms.
18   Isaacs, which rounds to an hourly rate of about $670 per hour.
19   Year         Hourly      Case Name
     Attorney Rate
20   13           $675        Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK
21                            (SHx), 2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12,
                              2016)
22   13           $615        Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK
23                            (SHx), 2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12,
                              2016)
24   13           $640        Nozzi v. Hous. Auth., No. CV 07-380 PA (FFMx), 2018 U.S.
25                            Dist. LEXIS 26049 (C.D. Cal. Feb. 15, 2018)
     14           $600        Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK
26                            (SHx), 2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12,
27                            2016)
     15           $625        Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK
28
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  63
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 66 of 83 Page ID
                                      #:27687



 1                             (SHx), 2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12,
                               2016)
 2   16              $790      3M Co. v. Phx. Auto. Refinishing Co., No. CV 17-00649-
 3                             RSWL-DTB, 2018 U.S. Dist. LEXIS 70589 (C.D. Cal. Apr. 25,
                               2018)
 4   16              $575      Metrow v. Liberty Mut. Managed Care LLC, No. EDCV 16-
 5                             01133 JGB (KKx), 2018 U.S. Dist. LEXIS 100835 (C.D. Cal.
                               June 14, 2018)
 6   17              $700      Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK
 7                             (SHx), 2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12,
                               2016)
 8   17              $750      Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx),
 9                             2015 U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015)
     17              $705      Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx),
10                             2015 U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015)
11
12         121. In Nozzi v. Hous. Auth., No. CV 07-380 PA (FFMx), 2018 U.S. Dist. LEXIS
13   26049 at **20-21 (C.D. Cal. Feb. 15, 2018), the court considered the total lodestar and
14   approved the requested fee award. Attorney Stephanie Carroll charged an hourly rate of
15   $640. According to Anne Richardson’s declaration, Ms. Carroll graduated from law
16   school in 2004 and therefore had 13 years of experience in 2017 (Dkt. 324, ¶ 8).
17         122. In Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx), 2015
18   U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015), the court found that defendants’
19   requested hourly rates were “reasonable” and “comparable to prevailing market rates for
20   attorneys of similar experience, skill, and reputation in similarly complex litigation.” Id.
21   at **61-62. Ilana Rubel requested hourly rates ranging from $715 per hour in 2013, when
22   she had 16 years of experience, up to $750 per hour for work performed in 2014, when
23   she had 17 years of experience (Dkt. 644-1, ¶ 18). Jennifer Kelly, an attorney with 17
24   years of experience, requested an hourly rate of $705 for work performed in 2013 (Dkt.
25   644-1, ¶ 19).
26         123. In Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK (SHx),
27   2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12, 2016), the court found that the
28
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  64
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 67 of 83 Page ID
                                      #:27688



 1   requested hourly rates were “reasonable and consistent with those prevailing in the
 2   community for similar services.” Id. at *3. In that case, plaintiffs requested $675 per hour
 3   for Cari Campen Laufenberg (159-2), an attorney who graduated from law school in 2003
 4   and therefore had 13 years of experience in 2016 (Dkt. 159, ¶ 91). Jordan Elias charged
 5   $615 per hour (159-2), and was admitted to the bar in 2003 according to the California
 6   Bar Association website, and therefore had 13 years of experience in 2016. Nicholas
 7   Diamand charged $600 per hour (Dkt. 159-2), graduated law school in 2002 and
 8   therefore had 14 years of experience in 2016 (Dkt. 159, ¶ 103). Roger Heller, an attorney
 9   who graduated law school in 2001 and had 15 years of experience in 2016 (Dkt. 159, ¶
10   101), charged $625 per hour (159-2). Gretchen Cappio, an attorney who graduated law
11   school in 1999 and had 17 years of experience in 2016 (Dkt. 159, ¶ 92) charged $700 per
12   hour (159-2).
13         124. In Metrow v. Liberty Mut. Managed Care LLC, No. EDCV 16-01133 JGB
14   (KKx), 2018 U.S. Dist. LEXIS 100835 (C.D. Cal. June 14, 2018), the court awarded the
15   requested attorney fees in a class action lawsuit. Molly Desario, an attorney who
16   graduated from law school and was admitted to the bar in 2002 and therefore had 16
17   years of experience in 2018 (Dkt. 55-2), charged an hourly rate of $575.
18         125. In 3M Co. v. Phx. Auto. Refinishing Co., No. CV 17-00649-RSWL-DTB,
19   2018 U.S. Dist. LEXIS 70589 at *19 (C.D. Cal. Apr. 25, 2018), the court found that the
20   requested hourly rates for attorneys were reasonable and in line with the prevailing
21   market rates. In that case, Michael Kahn, an attorney who had been practicing since 2002
22   and therefore had 16 years of experience, sought an hourly rate of $790 (id. at **18-19).
23         Patricia Linn
24         126. As indicated in and for the reasons explained by the concurrently filed Linn
25   Declaration, Plaintiffs’ claimed Central District of California 2018 rate for Patricia Linn
26   (who has 11 years of experience at the time this motion is filed) is $630 per hour. Ms.
27   Linn has been my co-counsel in several citizen suits brought under the ESA and other
28   laws. From my several years of working with her, I am well aware that Ms. Linn has a
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                  65
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 68 of 83 Page ID
                                      #:27689



 1   great deal of expertise with the ESA and with all aspects of civil litigation.
 2
 3         Jason Weiner, Stephanie Oxley and Naomi Melver
 4         127. Jason Weiner, Stephanie Oxley and Naomi Melver7 each have 10 years of
 5   experience as of the time this motion is filed. All three of these attorneys have been my
 6   co-counsel in prior successful citizen suits. Based on my working experience with them, I
 7   am well aware that they have considerable expertise and skill in complex environmental
 8   civil litigation--as is further reflected in their concurrently filed declarations in support of
 9   Plaintiffs’ fee motion. In conjunction with Mr. Weiner, Ms. Oxley and Ms. Melver, I
10   have set their hourly rates at $600 per hour as appropriate 2018 rates to claim in the
11   Central District of California for attorneys of their skill, years of experience, and
12   reputation for environmental law expertise. This rate is commensurate if not considerably
13   lower than rates found reasonable in Central District of California attorneys fee award
14   decisions for attorneys with their level of experience working on cases involving complex
15   civil litigation. In setting this hourly rate, I and my co-counsel have reviewed market data
16   and recent attorney fee awards in cases involving a wide variety of complex civil
17   litigation in the U.S. District Court for the Central District of California, which are
18   described in detail below. A $600 per hour rate is substantially less than the rates
19   awarded to several lawyers with comparable experience in recent cases and is close to the
20   average of such awarded rates. Accordingly, in my opinion, this is a reasonable market-
21   based 2018 rate for their work in this case.
22         128. Specifically, to determine this 2018 rate, I and my co-counsel surveyed
23   numerous cases decided in the U.S. District Court for the Central District of California
24   between 2014 and 2018. To calculate the average fee award for an attorney with 10 years
25   of experience, we collected data from these cases showing hourly rates that were awarded
26
     7
27    Although Ms. Melver passed the California Bar in 2007 and would otherwise have
     accumulated eleven years of practice, we are subtracting a year to account for the gap in
28   her practice from February 2011 to May 2012, as noted in her declaration.
     DECLARATION OF CHRISTOPHER SPROUL                              CASE NO. 16-cv-03869-DOC-PLA
                                                    66
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 69 of 83 Page ID
                                      #:27690



 1   or found to be reasonable for attorneys with a range of 8 to 12 years of experience. The
 2   following chart shows the data points relied on to reach this average, and the cases are
 3   discussed in the following paragraphs. Averaging the hourly rates together results in an
 4   average of $602 per hour for an attorney with comparable years of experience to Mr.
 5   Weiner, Ms. Oxley, and Ms. Melver, which rounds to an hourly rate of about $600 per
 6   hour.
 7   Year         Hourly      Case Name
     Attorney     Rate
 8   8            $550        Freedom from Religion Foundation, Inc., et al., v. Chino Valley
 9                            Unified School District Board of Education, et al., Case No. 14-
                              2336-JGB (DTBx) (Dkt. 101)
10   8            $475        Metrow v. Liberty Mut. Managed Care LLC, No. EDCV 16-
11                            01133 JGB (KKx), 2018 U.S. Dist. LEXIS 100835 (C.D. Cal.
                              June 14, 2018)
12   8            $525        Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx),
13                            2015 U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015)
     8            $495        Tahaya Misr Inv., Inc. v. Helwan Cement S.A.E., No. 2:16-cv-
14                            01001-CAS (AFMx), 2017 U.S. Dist. LEXIS 10456 (C.D. Cal.
15                            Jan. 23, 2017)
     9            $730        Nozzi v. Hous. Auth., No. CV 07-380 PA (FFMx), 2018 U.S.
16                            Dist. LEXIS 26049 (C.D. Cal. Feb. 15, 2018)
17   9            $690        Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx),
                              2015 U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015)
18   10           $460        Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK
19                            (SHx), 2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12,
                              2016)
20
     10           $565        Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK
21                            (SHx), 2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12,
                              2016)
22
     10           $545        Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK
23                            (SHx), 2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12,
                              2016)
24
     10           $670        Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx),
25                            2015 U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015)
26   10           $600        Rodriguez v. County of Los Angeles, C.D. Cal. No. 2:10-cv-
                              06342-CBM-AJW, Order Granting Plaintiffs' Motion for
27                            Attorneys' Fees, filed December 29, 2014 (Dkt. 720)
28   11           $635        Toyo Tire & Rubber Co. v. H.K. Tri-Ace Tire Co., No. SACV
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                 67
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 70 of 83 Page ID
                                      #:27691



 1                             14-00054-CJC(JPRx), 2018 U.S. Dist. LEXIS 20668 at *10
                               (C.D. Cal. Jan. 24, 2018)
 2   11           $690         Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx),
 3                             2015 U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015)
     11           $700         ScripsAmerica, Inc. v. Ironridge Global LLC et al, Case No. CV
 4                             14-03962-SJO (AGRx) (C.D. Cal.), Order Granting Defendant
 5                             Ironridge Global LLC, John Kirkland, Brendan O'Neill's Motion
                               for Attorney's Fees, filed January 12, 2016 (Dkt. No. 50)
 6   11           $570         Sugarfina, Inc. v. Sweitzer Ltd. Liab. Co., No. 2:17-CV-07950-
 7                             ODW(JCx), 2018 U.S. Dist. LEXIS 137457 (C.D. Cal. July 30,
                               2018)
 8   12           $710         Pac. Hosp. Grp. Ventures v. Newcrestimage Holdings, LLC, No.
 9                             8:17-cv-01353-JLS-JDE, 2017 U.S. Dist. LEXIS 159365 (C.D.
                               Cal. Sep. 27, 2017)
10   12           $695         Metrow v. Liberty Mut. Managed Care LLC, No. EDCV 16-
11                             01133 JGB (KKx), 2018 U.S. Dist. LEXIS 100835 (C.D. Cal.
                               June 14, 2018)
12   12           $500         Metrow v. Liberty Mut. Managed Care LLC, No. EDCV 16-
13                             01133 JGB (KKx), 2018 U.S. Dist. LEXIS 100835 (C.D. Cal.
                               June 14, 2018)
14   12           $640         Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx),
15                             2015 U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015)
16
17         129. In Nozzi v. Hous. Auth., No. CV 07-380 PA (FFMx), 2018 U.S. Dist. LEXIS
18   26049 at **20-21 (C.D. Cal. Feb. 15, 2018), the court considered the total lodestar and
19   approved the requested fee award. In that case, attorney Paul Hughes charged an hourly
20   rate of $730. Paul Hughes charged an hourly rate of $730. According Barrett Litt’s
21   declaration (Dkt. 323, ¶ 10), Mr. Hughes graduated from law school in 2008 and
22   therefore had 9 years of experience in 2017.
23         130. In Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx), 2015
24   U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015), the court found that defendants’
25   requested hourly rates were “reasonable” and “comparable to prevailing market rates for
26   attorneys of similar experience, skill, and reputation in similarly complex litigation.” Id.
27   at **61-62. Jennifer Golinveaux is an attorney with 12 years of experience who requested
28   hourly rates ranging from $610 per hour in 2011, and $640 per hour for work performed
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  68
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 71 of 83 Page ID
                                      #:27692



 1   in 2012 (Dkt. 644-1, ¶ 39). Joseph Belichick requested hourly rates ranging from $660 in
 2   2013 to $690 in 2014, when he had 10-11 years of experience (Dkt. 644-1, ¶ 21). Liwen
 3   Mah, an attorney with 9 years of experience, requested hourly rates ranging from $660 in
 4   2013 to $690 in 2014 (Dkt. 644-1, ¶ 23). Todd Gregorian requested a rate of $670 per
 5   hour for work performed in 2014, when he had 10 years of experience (Dkt. 644-1, ¶ 22).
 6   Kevin Joon Oh, who graduated law school in 2006 and had 8 years of experience in 2014,
 7   requested rates ranging from $470 in 2011 to $525 in 2012 (Dkt. 644-1, ¶ 40).
 8         131. In Rodriguez v. County of Los Angeles, C.D. Cal. No. 2:10-cv-06342-CBM-
 9   AJW, Order Granting Plaintiffs' Motion for Attorneys' Fees, filed December 29, 2014
10   (Dkt. 720, pp. 14, 16), the court found requested rates reasonable including $600 per hour
11   for Kevin LaHue, an attorney who had 10 years of experience in 2014.
12         132. In Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK (SHx),
13   2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12, 2016), the court found that the
14   requested hourly rates were “reasonable and consistent with those prevailing in the
15   community for similar services.” Id. at *3. In that case, the plaintiffs requested an hourly
16   rate of $460 for Nicole Diane Sugnet (Dkt. 159-2), an attorney who graduated law school
17   in 2006 according to her LinkedIn profile, and therefore had 10 years of experience in
18   2016 (see https://www.linkedin.com/in/nsugnet/). The plaintiffs also requested an hourly
19   rate of $565 for Dena C. Sharp (Dkt. 159-2), an attorney who graduated law school in
20   2006 according to her firm’s website and therefore had 10 years of experience in 2016
21   (see https://www.norcalfirelawyers.com/attorney/connolly/). Plaintiffs also requested
22   $545 for Matthew B. George, an attorney who earned his JD in 2005 and has been
23   practicing law since 2006, according to his LinkedIn profile (see
24   https://www.linkedin.com/in/matthew-george-79b7b630/).
25         133. In Tahaya Misr Inv., Inc. v. Helwan Cement S.A.E., No. 2:16-cv-01001-CAS
26   (AFMx), 2017 U.S. Dist. LEXIS 10456 at *3 (C.D. Cal. Jan. 23, 2017), the court found
27   that each of the hourly rates requested were “reasonable in light of their respective levels
28   of experience and the local legal market.” Lorenzo Gasparetti states in his declaration
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  69
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 72 of 83 Page ID
                                      #:27693



 1   (Dkt. 114, p. 2) that Monica Ortiz had 8 years of experience in 2016, and charged a
 2   discounted hourly rate of $495 per hour for this matter.
 3         134. In Metrow v. Liberty Mut. Managed Care LLC, No. EDCV 16-01133 JGB
 4   (KKx), 2018 U.S. Dist. LEXIS 100835 (C.D. Cal. June 14, 2018), the court awarded the
 5   requested attorney fees, except for an award to one firm for whom it asked for additional
 6   information. Aparajit Bhowmik, an attorney who graduated from law school and was
 7   admitted to the bar in 2006 and therefore had 12 years of experience in 2018 (Dkt. 55-2),
 8   charged an hourly rate of $695. Piya Mukherjee, who graduated from law school and was
 9   admitted to the bar in 2010 and therefore had 8 years of experience in 2018 (Dkt. 55-2),
10   charged an hourly rate of $475. In a July 19, 2018 minute order in Metrow v. Liberty Mut.
11   Managed Care LLC, No. EDCV 16-01133 JGB (KKx), (Dkt. 67), the court awarded the
12   remainder of the requested attorney fees. Aarin Zeif charged an hourly rate of $500
13   according to Michael Gould’s declaration (Dkt. 57-1, ¶ 10). Ms. Zeif is an attorney who
14   graduated from law school and was admitted to the bar in 2006 according to her firm’s
15   website, and therefore had 12 years of experience in 2018 (see
16   https://www.wageandhourlaw.com/team/aarin-zeif/).
17         135. In Toyo Tire & Rubber Co. v. H.K. Tri-Ace Tire Co., No. SACV 14-00054-
18   CJC(JPRx), 2018 U.S. Dist. LEXIS 20668 at *10 (C.D. Cal. Jan. 24, 2018), the court
19   found that the requested hourly rates were reasonable. Jean-Paul Ciardullo requested rates
20   of $510-$635 per hour (id. at *9). Mr. Ciardullo is an attorney who graduated from law
21   school in 2006 (Dkt. 35-1, ¶ 21) and who therefore had 11 years of experience in 2017.
22         136. In a Minute Order filed on March 31, 2016 in Freedom from Religion
23   Foundation, Inc., et al., v. Chino Valley Unified School District Board of Education, et
24   al., Case No. 14-2336-JGB (DTBx) (Dkt. 101), the court found that plaintiffs’ requested
25   hourly rates were reasonable. In that case, plaintiffs sought an hourly rate of $550 for
26   Rebecca Markert, who was admitted to the California bar in 2008 and therefore had 8
27   years of experience in 2016 (Dkt. 101, pp. 7-8).
28         137. In Pac. Hosp. Grp. Ventures v. Newcrestimage Holdings, LLC, No. 8:17-cv-
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                  70
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 73 of 83 Page ID
                                      #:27694



 1   01353-JLS-JDE, 2017 U.S. Dist. LEXIS 159365 at **11-12 (C.D. Cal. Sep. 27, 2017),
 2   the court granted the requested attorney fee amount. Laura Fried-Studlo was granted an
 3   hourly rate of $710 (id. at *11). According to her firm’s website, Ms. Fried-Studlo
 4   graduated from law school in 2005 and therefore had 12 years of experience in 2017 (see
 5   https://www.pillsburylaw.com/en/lawyers/laura-freid-studlo.html).
 6         138. In Sugarfina, Inc. v. Sweitzer Ltd. Liab. Co., No. 2:17-CV-07950-
 7   ODW(JCx), 2018 U.S. Dist. LEXIS 137457 at **11-12 (C.D. Cal. July 30, 2018), the
 8   court found that the requested hourly rates were reasonable. André De La Cruz, an
 9   attorney with 11 years of experience, charged an hourly rate of $570 (Dkt. 34, ¶ 19).
10         139. In ScripsAmerica, Inc. v. Ironridge Global LLC et al, Case No. CV 14-
11   03962-SJO (AGRx) (C.D. Cal.), Order Granting Defendant Ironridge Global LLC, John
12   Kirkland, Brendan O'Neill's Motion for Attorney's Fees, filed January 12, 2016 at pp. 6-7
13   (Dkt. No. 50), the court reduced the hourly rates requested by defendants to rates aligned
14   with the prevailing market rates. The court assigned a rate of $700 per hour for Shannon
15   Mader (id. at p. 7), an attorney who graduated from law school and was admitted to the
16   bar in 2004 and therefore had 11 years of experience in 2015 (Dkt. 41-1, ¶ 11).
17                                             Danielle Rathje
18         140. Danielle Rathje has four years of experience as of the time this motion is
19   filed. Her substantial environmental law/citizen suit background for an attorney with four
20   years experience is reflected in her concurrently filed declaration in support of Plaintiffs’
21   fee motion. Ms. Rathje has been my co-counsel in other citizen suits in addition to this
22   case. I am well familiar with her considerable skill for a more recently admitted attorney.
23   In conjunction with her, I have set her hourly rate at $425 per hour as an appropriate 2018
24   rate to claim in the Central District of California for an attorney of her level of
25   experience. This rate is commensurate if not considerably lower than rates found
26   reasonable in Central District of California attorneys fee award decisions for attorneys
27   with her level of experience working on cases involving complex civil litigation. In
28   setting this hourly rate, Ms. Rathje and I have reviewed market data and recent attorney
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   71
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 74 of 83 Page ID
                                      #:27695



 1   fee awards in cases involving a wide variety of complex civil litigation in the U.S.
 2   District Court for the Central District of California, which are described in detail below.
 3   A $425 per hour rate is substantially less than the rates awarded to several lawyers with
 4   comparable experience, even in cases decided several years ago and is well within or
 5   even below the average of such awarded rates. Accordingly, in my opinion, this is a
 6   reasonable market-based 2018 rate for her work in this case.
 7         141. In Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx), 2015
 8   U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015), the court awarded Annasara Purcell,
 9   a three-year attorney, $505 per hour as a 2014 rate and awarded Shane Witnov, a four
10   year attorney, variable rates ranging from $350 to $410 per hour.
11         142. In State Compensation Insurance Fund v. Khan, et al, No. SACV 12-01072
12   CJC(JCGx) (C.D. Cal. July 6, 2016) (Dkt. No. 408), the court awarded $560 per hour to
13   Joseph Doman, an attorney with 4 years of experience.
14         143. In ScripsAmerica, Inc. Ironridge Global LLC, et al, No. CV 14-03962-SJO
15   (AGRx) (C.D. Cal. January 12, 2016) (Dkt. No. 50), the court awarded $450 per hour to
16   Chelsea Norrell, an attorney with four years of experience.
17         144. In Doe v. United Healthcare Insurance Co., et al., No. 13-0864 DOC
18   (JPRx), 2014 U.S. Dist. LEXIS 194727 (C.D. Cal. Oct. 15, 2014), Judge Carter awarded
19   $425 per hour to attorney Jerry Flanagan, a lawyer with four years of experience and
20   $400 per hour to Lawrence Bond, also an attorney with four years of experience
21         145. I further note that the Pearl Declaration referred to in footnote 5 above
22   (Exhibit 8 to my declaration), recites market data for rates charged by law firms in the
23   Los Angeles metropolitan area that further supports the reasonableness of a $425 per
24   hour rate in the Central District of California in complex civil litigation for an attorney
25   with four years of experience. For example, the Pearl Declaration indicates that Los
26   Angeles based law firm Gibson Dunn & Crutcher charged $575 per hour for an attorney
27   with three years of experience as a 2015 rate, Arnold Porter charged $640 per hour for an
28   attorney with four years of experience as a 2015 rate, Cooley LLP charged $445
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   72
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 75 of 83 Page ID
                                      #:27696



 1   Christopher Sproul per hour for an attorney with three years of experience as a 2014 rate.
 2   Some of the rates recited in the Pearl Declaration are lower than these rates (for example,
 3   Hadsell, Stormer, Richardson & Renick charged $375 per hour for an attorney with four
 4   years of experience as a 2015 rate). Overall, however, the extensive market data recited
 5   in the Pearl Declaration well supports that $425 per hour for an attorney with four years
 6   of experience as a 2018 rate is well within and likely substantially below the average
 7   market rate in the Los Angeles metropolitan area.
 8         Geneva Thompson, Heather Kryczka, and Molly Coyne
 9         146. Geneva Thompson, Heather Kryczka, and Molly Coyne have two years of
10   experience as of the time this motion is filed. Their substantial environmental law/citizen
11   suit background for attorneys of their recent Bar admission status is reflected in their
12   concurrently filed declaration in support of Plaintiffs’ fee motion. Ms. Kryczka and Ms.
13   Coyne have been my co-counsel in several other citizen suits in addition to this case. I am
14   well familiar with their considerable skill for more recently admitted attorneys. In
15   conjunction with my co-counsel, I have set the hourly rates of Geneva Thompson,
16   Heather Kryczka, and Molly Coyne at $385 per hour as an appropriate 2018 rate to claim
17   in the Central District of California for attorneys of their level of experience. This rate is
18   commensurate if not considerably lower than rates found reasonable in Central District of
19   California attorneys fee award decisions for attorneys with their level of experience
20   working on cases involving complex civil litigation. In setting this hourly rate, I and my
21   co-counsel have reviewed market data and recent attorney fee awards in cases involving a
22   wide variety of complex civil litigation in the U.S. District Court for the Central District
23   of California, which are described in detail below. A $385 per hour rate is substantially
24   less than the rates awarded to several lawyers with comparable experience in recent cases
25   and is close to the average of such awarded rates. Accordingly, in my opinion, this is a
26   reasonable market-based 2018 rate for their work in this case.
27         147. In Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx), 2015
28   U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015), the court found that defendants’
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   73
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 76 of 83 Page ID
                                      #:27697



 1   requested hourly rates were “reasonable” and “comparable to prevailing market rates for
 2   attorneys of similar experience, skill, and reputation in similarly complex litigation.” Id.
 3   at **61-62. Shannon Kumagai requested an hourly rate of $370 for work performed in
 4   2014, when Shannon Kumagai had 1 year of experience (Dkt. 644-1, ¶ 29). Earl Mah
 5   requested $360 per hour for work performed in 2014 when he had 1 year of experience
 6   (Dkt. 644-1, ¶ 30). Armen Nercessian requested $450 per hour for work performed in
 7   2014 when Armen had 2 years of experience (Dkt. 644-1, ¶ 28). Annasara Purcell
 8   requested $505 per hour for work performed in 2014 when she had 3 years of experience
 9   (Dkt. 644-1, ¶ 27). In Amusement Art, LLC v. Life Is Beautiful, LLC, No. 2-14-cv-08290-
10   DDP-JPR, 2017 U.S. Dist. LEXIS 79135 (C.D. Cal. May 23, 2017), the court found that
11   the defendant’s requested hourly rates were “reasonable” and “in line with the prevailing
12   rates.” Id. at **17-18. Defendants’ counsel charged hourly rates between $450 to $865.
13   Id. at *17. The exhibits setting forth the billing rates of each attorney were submitted
14   under seal. However, the Boyd Declaration (Dkt. 181) states that the least experienced
15   attorney was Samuel T. Boyd, an attorney who received his J.D. in 2013, who was
16   admitted to the bar in 2014 according to the California Bar Association website, and had
17   been practicing for 0-3 years over the course of the litigation, from 2014-2017. Thus, the
18   least experienced attorney in the case requested an hourly rate of $450 or higher.
19         148. In Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK (SHx),
20   2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12, 2016), the court found that the
21   requested hourly rates were “reasonable and consistent with those prevailing in the
22   community for similar services.” Id. at *3. In that case, the plaintiffs requested hourly
23   rates of $350 for Jesse D. Gossett and Valerie H. Li (Dkt. 159-2), attorneys who
24   graduated law school in 2014 according to their LinkedIn profiles, and therefore had 2
25   years of experience in 2016 (see https://www.linkedin.com/in/jessegossett/;
26   https://www.linkedin.com/in/valeriehli/). The plaintiffs also requested an hourly rate of
27   $350 for Chris K. Hikida (Dkt. 159-2), an attorney who graduated law school in 2013 and
28   therefore had 3 years of experience in 2016 (see
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  74
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 77 of 83 Page ID
                                      #:27698



 1   https://www.linkedin.com/in/christopher-hikida-787361a/). The plaintiffs also requested
 2   hourly rates of $395 for Matthew J. Preusch, Christopher Springer, and Melissa Gardner
 3   (Dkt. 159-2). Mr. Preusch graduated law school in 2013 (Dkt. 159, ¶ 93), and Mr.
 4   Springer and Ms. Gardner were both admitted to the bar in 2013 according to the
 5   California Bar Association website, and therefore each of these attorneys had 3 years of
 6   experience in 2016. In Tahaya Misr Inv., Inc. v. Helwan Cement S.A.E., No. 2:16-cv-
 7   01001-CAS (AFMx), 2017 U.S. Dist. LEXIS 10456 at *3 (C.D. Cal. Jan. 23, 2017), the
 8   court found that each of the hourly rates requested were “reasonable in light of their
 9   respective levels of experience and the local legal market.” Lorenzo Gasparetti states in
10   his declaration (Dkt. 114, p. 2) that Mikiko Thelwell had 2 years of experience in 2016,
11   and charged a discounted hourly rate of $330 per hour for the matter.
12         149. In Doe v. United Healthcare Ins. Co., No. SACV 13-0864 DOC(JPRx),
13   2014 U.S. Dist. LEXIS 194727 at **7-8 (C.D. Cal. Oct. 15, 2014), this Court found that
14   the requested hourly rates were reasonable. In that case, Scott Garrett charged an hourly
15   rate of $300. Id. at *12. Mr. Garrett graduated law school and passed the bar examination
16   in 2012, and therefore had 2 years of experience in 2014 (Dkt. 44-2, p. 16). Kristin Libby
17   charged an hourly rate of $375. Doe, 2014 U.S. Dist. LEXIS 194727, at *12. According
18   to her firm’s website, Ms. Libby graduated law school in 2011 and passed the bar
19   examination in 2011 and therefore had 3 years of experience in 2014 (see
20   http://www.whatleykallas.com/index.php/attorneys/115-kristin-b-libby).
21         VI.    Hourly Rate for Paralegal Work
22         150. I and my co-counsel have set the paralegal rates charged for all Plaintiffs’
23   paralegal work as follows: $250 per hour for any paralegal work done by any staff with
24   20 or more years of legal experience (myself, Dawn Edberg), $230 per hour for any staff
25   with ten or more years but less than 20 years of legal experience (Jodene Isaacs, Patricia
26   Linn, Jason Weiner, Amy Mar), and $200 per hour for any staff with less than 10 years of
27   experience (Geneva Thompson, Heather Kryczka, and Molly Coyne). In conjunction with
28   my co-counsel, I have set these hourly rates as appropriate 2018 rates to claim in the
     DECLARATION OF CHRISTOPHER SPROUL                           CASE NO. 16-cv-03869-DOC-PLA
                                                  75
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 78 of 83 Page ID
                                      #:27699



 1   Central District of California for paralegals with these levels of experience. These rates
 2   are well within rates found reasonable in Central District of California attorneys fee
 3   award decisions for paralegals with these levels of experience working on cases involving
 4   complex civil litigation. In setting this hourly rate, I and my co-counsel have reviewed
 5   market data and recent attorney fee awards in cases involving complex civil litigation in
 6   the U.S. District Court for the Central District of California, which are described in detail
 7   below.
 8         151. In Rodriguez v. County of Los Angeles, C.D. Cal. No. 2:10-cv-06342-CBM-
 9   AJW, Order Granting Plaintiffs' Motion for Attorneys' Fees, filed December 29, 2014
10   (Dkt. 720, pp. 14, 16), the court found $295 per hour reasonable for Julia White, a senior
11   paralegal. The court further found $175 per hour a reasonable rate for more junior
12   paralegals and legal assistants.
13         152. In Nozzi v. Hous. Auth., No. CV 07-380 PA (FFMx), 2018 U.S. Dist. LEXIS
14   26049 at **20-21 (C.D. Cal. Feb. 15, 2018), the court considered the total lodestar and
15   approved the requested fee award in a class action lawsuit. Julia White, a senior
16   paralegal, charged $335 per hour (Dkt. 323, ¶ 10). Jackie Chidiac, who had been a
17   paralegal since 2002, charged $200 per hour (Dkt. 324, ¶ 8). Miguel Villafuerte, a junior
18   paralegal, charged $150 per hour (Dkt. 323, ¶ 10).
19         153. In Tahaya Misr Inv., Inc. v. Helwan Cement S.A.E., No. 2:16-cv-01001-CAS
20   (AFMx), 2017 U.S. Dist. LEXIS 10456 at *3 (C.D. Cal. Jan. 23, 2017), the court found
21   that each of the hourly rates requested were “reasonable in light of their respective levels
22   of experience and the local legal market.” Lorenzo Gasparetti states in his declaration
23   (Dkt. 114, p. 3) that Lizeth Sanchez is a para-professional, and charged a discounted
24   hourly rate of $250 per hour for the matter.
25         154. In Amusement Art, LLC v. Life Is Beautiful, LLC, No. 2-14-cv-08290-DDP-
26   JPR, 2017 U.S. Dist. LEXIS 79135 (C.D. Cal. May 23, 2017), the court found that the
27   defendant’s requested hourly rates were “reasonable” and “in line with the prevailing
28
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                    76
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 79 of 83 Page ID
                                      #:27700



 1   rates.” Id. at **17-18. Defendants’ paralegals and support staff charged hourly rates
 2   between $215 and $380 per hour. Id.
 3          155. In 3M Co. v. Phx. Auto. Refinishing Co., No. CV 17-00649-RSWL-DTB,
 4   2018 U.S. Dist. LEXIS 70589 at *19 (C.D. Cal. Apr. 25, 2018), the court found that the
 5   requested hourly rates for attorneys were reasonable and in line with the prevailing
 6   market rates. In that case, Sakura Toyama, a senior paralegal with over thirteen years of
 7   experience, sought an hourly rate of $260 (id. at *19).
 8          156. In Perfect 10, Inc. v. Giganews, Inc., No. CV 11-07098-AB (SHx), 2015
 9   U.S. Dist. LEXIS 54063 (C.D. Cal. Mar. 24, 2015), the court found that defendants’
10   requested hourly rates were “reasonable” and “comparable to prevailing market rates for
11   attorneys of similar experience, skill, and reputation in similarly complex litigation.” Id.
12   at **61-62. Sarah Victoria, a paralegal with 5 years of experience, requested an hourly
13   rate of $240 for work performed in 2014 (Dkt. 644-1, ¶ 36). Lisa Magee, a paralegal with
14   15 years of experience, requested an hourly rate of $275 for work performed in 2013
15   (Dkt. 644-1, ¶ 37). Robert Winant, a paralegal with over 23 years of experience, charged
16   an hourly rate of $345 in 2014 (Dkt. 644-1, ¶ 35). Carol McCoy, a paralegal with 16
17   years of experience, charged an hourly rate of $285 in 2013 and $295 in 2014 (Dkt. 644-
18   1, ¶ 34).
19          157. In Corona v. Sony Pictures Entm't, Inc., No. 14-CV-09600 RGK (SHx),
20   2016 U.S. Dist. LEXIS 183837 (C.D. Cal. Apr. 12, 2016), the court found that the
21   requested hourly rates were “reasonable and consistent with those prevailing in the
22   community for similar services.” Id. at *3. In that case, the plaintiffs requested hourly
23   rate of $215 for Jennifer A. Dallape (Dkt. 159-2), a paralegal who received her paralegal
24   certificate in 2014 according to her LinkedIn profile, and therefore had 2 years of
25   experience as a paralegal in 2016 (see
26   https://www.linkedin.com/in/jenniferdallapemorgan/). Cate R. Brewer and Sara J.
27   Stevens, paralegals since 2003 according to their LinkedIn profiles, also requested $215
28   per hour (see https://www.linkedin.com/in/cate-brewer-4b9a81a/;
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                  77
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 80 of 83 Page ID
                                      #:27701



 1   https://www.linkedin.com/in/sarajstevens/). Paralegal Miriam Gordon charged $270 per
 2   hour (Dkt. 159-2).
 3          158. In ScripsAmerica, Inc. v. Ironridge Global LLC, et al, Case No. CV 14-
 4   03962-SJO (AGRx) (C.D. Cal.), Order Granting Defendant Ironridge Global LLC, John
 5   Kirkland, Brendan O'Neill's Motion for Attorney's Fees, filed January 12, 2016 at pp. 6-7
 6   (Dkt. No. 50), the court assigned a rate of $350 per hour for paralegals Lolita C.
 7   Gadverry and Suzanne Wilson (id. at 7).
 8   VIII. Plaintiffs’ Costs
 9          159. Plaintiffs have incurred expenses in bringing this action that are of the type
10   ordinarily and necessarily incurred in litigation and typically billed of clients by their
11   counsel: the Court’s filing fee to initiate this case, expert witness invoices, court reporter
12   fees for depositions and trial transcripts, the costs of paper courtesy copies of pleadings
13   and exhibits for the Court, postage or other delivery charges to send documents to the
14   Court, the Defendant, or third-party subpoena targets; electronic legal research using
15   LEXIS-NEXIS, PACER, or LEXIS COURTLINK, and travel expenses to attend
16   conferences with opposing counsel, settlement conferences, depositions, court hearings,
17   and trial.
18          160. In exercise of billing judgment, Plaintiffs have cut any expenses associated
19   with pursuing Claims 2, 3, and 4 (alleging take of various bird species), such as fees
20   charged by Plaintiffs’ retained Flycatcher expert Mary Whitfield, the costs of sending
21   documents to Ms. Whitfield for her review, the cost of serving subpoenas on third parties
22   who only possessed information relevant to the Flycatcher claim, the cost of a drone
23   flyover over the Santa Clara River to gather evidence pertinent to the Flycatcher claim,
24   deposition transcript costs for depositions of witnesses who testified exclusively on
25   Flycatcher related issues, and court courtesy copies of filings associated with dismissal of
26   Claims 2 and 3. Jason Weiner and I also carefully reviewed all expenses associated with
27   Plaintiffs’ retention of expert Chris Hammersmark, who provided declaration and trial
28   testimony on both Steelhead and Flycatcher issues, to properly allocate these expenses
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   78
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 81 of 83 Page ID
                                      #:27702



 1   and cut any expenses associated with his Flycatcher work. As further explained in the
 2   concurrently filed Declaration of Chris Hammersmark in Support of Plaintiffs’ Motion
 3   for Attorneys Fees and Costs and the Weiner Declaration, the majority of Dr.
 4   Hammersmark’s time that he billed Plaintiffs for was spent working on Steelhead related
 5   issues. We reduced the $132,862.50 that Dr. Hammersmark’s firm, cbec, inc., billed
 6   Plaintiffs for his expert work to $101,575.35 to reflect that $31,287.15 of his billing
 7   should be allocated to Flycatcher opinion development. We also cut 2% of the cost of the
 8   deposition transcript for Chris Hammersmark (which reflects that 2% of the transcript
 9   addressed Flycatcher content, thus making 2% an appropriate pro rata reduction of the
10   cost of that transcript). After these billing judgment reductions, Plaintiffs had
11   $290,616.26 in case costs incurred through December 21, 2018 (additional costs required
12   to complete briefing on this Motion for Attorneys Fees, including Plaintiffs' reply
13   briefing, will be documented in subsequent declarations submitted on reply). I have
14   attached as Exhibit 4 a spreadsheet which itemizes all Plaintiffs’ costs. I have further
15   attached as Exhibit 5 a separate spreadsheet which accurately itemizes the $4,547.54 in
16   case costs that Environmental Advocates directly incurred itself (including expenses such
17   as mileage for travel or in-house document printing) that the clients have not reimbursed
18   Environmental Advocates for. Receipts for these Environmental Advocates’ incurred
19   expenses are attached as Exhibit 6. Spreadsheets which itemize the other case expenses
20   incurred by staff for Wishtoyo and the Center for Biological Diversity or expenses that
21   were billed directly to Wishtoyo and the Center for Biological Diversity rather than
22   through Environmental Advocates are attached as exhibits to the concurrently filed
23   Weiner Declaration and the Buse Declaration. Receipts for the other case expenses
24   incurred by staff for Wishtoyo and the Center for Biological Diversity or expenses that
25   were billed directly to Wishtoyo and the Center for Biological Diversity rather than
26   through Environmental Advocates are attached as exhibits to the Weiner Declaration and
27   the Buse Declaration.
28            IX.        Miscellaneous
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   79
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 82 of 83 Page ID
                                      #:27703



 1          161. I directed my co-counsel Molly Coyne to research whether there have been
 2   any attorney fee awards in the Central District of California within the last ten years in
 3   citizen suits brought under the ESA—or any other federal environmental laws such as the
 4   CWA, CAA, RCRA, or the SDWA. Her research indicates that there have been no such
 5   awards in any reported cases.
 6          162. In my many years of practice, as noted, I have brought several attorney fee
 7   petitions and been awarded fees in environmental law cases, but none of these have been
 8   in the Central District of California. Additionally, none of these cases went to trial and all
 9   involved substantially fewer hours than this case; trials are exceedingly rare in federal
10   environmental law cases. In my 32 years of practice I have had only three trials—and two
11   of those were in the same case as a second trial was ordered on Ninth Circuit remand.
12   The other two trials I have done did not result in an attorneys fees award as my client the
13   United States Environmental Protection Agency was the prevailing plaintiff and thus not
14   entitled to attorneys fees. Furthermore, none of my many colleagues at EPA ever took a
15   judicial case to trial during the 15 years I worked at EPA and similarly all my public
16   interest group colleagues have also not taken their cases to trial, instead settling or
17   resolving on motions all their cases before trial. Accordingly, I believe there are no
18   directly comparable Central District of California cases, or cases in any federal court in
19   California, awarding attorneys fees under the ESA or any other federal environmental
20   law.
21          163. The closest directly analogous fee award case of which I am aware is the
22   2011 Eastern District of California decision SYRCL v. NMFS, et al. awarding me and my
23   colleagues $1,875,951.20 in a case finding federal agency violation of ESA section 7 (I
24   was also lead counsel in that case). SYRCL, 2012 U.S. Dist. LEXIS 42287, at *20.
25   However, there was no trial and much more limited discovery in SYRCL and thus
26   substantially fewer hours incurred. Even still, if the SYRCL award was adjusted to reflect
27   my 3% general inflation in the legal market rate discussed above, the SYRCL award
28   would be the equivalent of $2,313,713.42 in 2018. Moreover, if the SYRCL rate were
     DECLARATION OF CHRISTOPHER SPROUL                             CASE NO. 16-cv-03869-DOC-PLA
                                                   80
     Case 2:16-cv-03869-DOC-PLA Document 263 Filed 01/09/19 Page 83 of 83 Page ID
                                      #:27704



 1   adjusted to reflect the approximate 53.64% increase in my average hourly billing rate
 2   awarded in SYRCL, $545,8 to the $840 hourly rate sought here in the Central District in
 3   2018, the SYRCL award would be $2,882,136.39.
 4
 5   I declare, under penalty of perjury, that the foregoing is true and correct.
 6   Executed in San Francisco, California on January 8, 2019.
 7
 8
 9                                                  Christopher Sproul
10                                                  Attorney for Plaintiffs

11
12
13
14
15
16
17
18
19
20
21
22
23
24   8
       The United States government was the defendant in SYRCL and uniquely entitled under
25   controlling Supreme Court precedent to being only required to pay historic rates to
     prevailing parties, rather than counsel’s currently prevailing rates. Library of Congress v.
26   Shaw, 478 U.S. 310 (1986) (federal government’s limited sovereign immunity waiver
27   precludes prevailing parties from added compensation for delay in payment, such as
     award of current rather than historic rates). My hourly rates in SYRCL ranged from $504
28   to $585, i.e., an average of $545.
     DECLARATION OF CHRISTOPHER SPROUL                            CASE NO. 16-cv-03869-DOC-PLA
                                                   81
